        Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 1 of 90




                      DECLARA nON OF MONICA POTTER-JOHNSON



       I, Monica Potter-Johnson, declare the following to be true and correct:


    1. I am the Government Information Specialist responsible for processing Freedom of

Information Act ("FOIA") requests for the Office of Justice Programs ("OJP") at the United

States Department of Justice ("DOJ"). I am responsible for processing and responding to FOIA

requests seeking records from within the OJP in accordance with the mandates and exemptions

of the FOIA. I coordinate the search for responsive documents with OJP bureaus and offices,

which include, inter alia, the Office of Juvenile Justice and Delinquency Prevention (OJJDP)

and determine whether records responsive to FOIA requests exist and, if so, whether they can be

released in accordance with the FOIA. r communicate with requesters, and prepare the responses

to the FOrA requests that are referred to OJP by other DOJ components and other federal

agencies, and requests that are submitted directly to OJP.

   2. In general terms, FOIA requests are handled as follows: I review all incoming FOIA

requests, determine which OIP bureau(s) or office(s) may maintain responsive documents, and

communicate with those bureau(s) or office(s) to obtain responsive documents. I then review the

documents or information provided for responsiveness, apply any relevant FOIA exemptions,

and prepare a response to the requester(s).   In my capacity as the Government Information

Specialist, I am a member of the staff ofOJP's   Office of the General Counsel ("OGC"). In

handling a particular request, I may consult with attorneys within OGe. In some instances, OGC

attorneys review documents provided by an OJP bureau or office. OGe attorneys may also

review responsive letters.
        Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 2 of 90



    3. I am familiar with OJP's handling ofFOIA requests made by Mr. James Price seeking the

following:


    See Attachment A - Copies of Price FOIA requests.


    4. On May 16,2017, I acknowledged receipt of James Price's May 5, 2017, FOIA request.

The request was assigned a tracking number, OJP FOIA No. 17-00209.


    5. On November 8, 2017, r acknowledged receipt of James Price's subsequent FOIA

request. The request was assigned a tracking number, OJP FOIA No. 18-00059.


    6. On January 24, 2018, I acknowledged receipt of James Price's January 10,2018, FOIA

request. The request was assigned a tracking number, OJP FOIA No. 18-00136.


    7. On February 8, 2018, r acknowledged receipt of James Price's January 31,2018, FOrA

request, which was forwarded to OJP by the Office of Information Policy. This request was

assigned the tracking number OJP FOIA 18-00150.


    8. On February 15,2018, I acknowledged receipt of James Price's February 14,2018 FOIA

request. This request was assigned a tracking number, OJP FOIA No. 18-00156.


    9. Also on February 15,2018, I acknowledged receipt of James Price's February 13,2018,

FOIA request. This request was assigned a tracking number, OJP FOIA No. 18-00157.


     10. On May 17,2018, I acknowledged receipt of James Price's May 1,2018, FOIA request.

This request was assigned a tracking number, OJP FOrA No. 18-00260.


    11. On June 5, 2018, I acknowledged receipt of James Price's May 7, 2018, FOIA request,

that was forwarded from the Office of Juvenile Justice and Delinquency Prevention. This request

was assigned a tracking number, OJP FOIA No. 18-00288.
        Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 3 of 90




     12. On June 11,2018, r acknowledged receipt of James Price's May 7, 2018 FOrA request

that was forwarded from the Office of Juvenile Justice and Delinquency Prevention. This request

was assigned a tracking number, OJP FOIA No. 18-00294.


     13. Where the acknowledgement letters provided in response to Mr. Price stated that the

FOIA requests had been deemed "unusual circumstances," they were deemed as such because

the search for responsive documents are conducted outside of the OGC, where OIP's FOIA

office is located. Pursuant to 5 U.S.C. § 552(a)(6)(B)(iii)(I), "unusual circumstances" includes

the need to search for and collect the requested records from field facilities or other

establishments that are separate from the office processing the request. Because OJP's FOIA

office had to search for records from facilities that are separate from OJP's FOIA office, the

requests were designated as "unusual circumstances."     In most circumstances, OJP requires more

than 30 days to review and process responsive records. As a result, OGC explains its process for

handling incoming requests in the acknowledgement letters.


     See Attachment B - Copies of the Acknowledgment letters.


     14. At the time (or shortly thereafter) that acknowledgement letters are mailed to requesters,

OGC sends a "search" letter to those OJP offices that are likely to maintain responsive

documents. A "search" letter instructs the OJP office(s) to conduct a search of its files for

records that are responsive to the FOIA request.


     15. On May 16,2017, OGC sent a search letter for OJP FOIA No. 17-00209 to OJP's of

Juvenile Justice and Delinquency Prevention (OJJDP), which administers the Internet Crimes

Against Children (ICAC) program, and is the program office likely to contain any responsive

records within OJP.
        Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 4 of 90



     16. On November 7, 2017, OGC sent a search letter for OJP FOrA No. 18-00059 to that

same office for responsive records.


     17. On January 23, 2018, OGC sent a search letter for OJP ForA No. 18-00136 to that

same office and on February 20,2018 to the Office of the Chief Financial Officer (OCFO) for

responsive records.


     18. On February 8, 2018, OGC sent a search letter for OJP FOrA No. 18-00150 to OJJDP

for responsive records.


     19. On February 15,2018, OGC sent a search letter for OJP FOIA No. 18-00156 to that

same office for responsive records.


    20. On February 15,2018, OGC sent a search letter for OJP FOIA No. 18-00157 to that

same office for responsive records.


    21. On May 10,2018, OGC sent a search letter for OJP ForA No. 18-00260 to that same

office for responsive records.


    22. On June 5, 2018, OGC sent a search letter for OJP FOIA No. 18-00288 to that same

office for responsive records.


    23. On September 12,2018, OGC sent a search letter for OJP FOIA No. 18-00294 to that

same office for responsive records.


    See Attachment C- Copies of the search letters.


    24. On May 22,2017, OGC received responsive records from OJJDP regarding OJP FOIA

No. 17-00209, and which OGC processed using applicable FOIA exemptions. In responding to

the search, OJJDP employees searched the Grants Management System (OJP's system for
        Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 5 of 90



managing grant awards), monthly performance reports and case tracking reports accessed via the

ICAC Portal (a website that enables ICAC award recipients to collaborate and communicate),

and used the search terms Case Number 11-17890, South Florida Internet Crimes Against

Children Task Force, Central Florida Internet Crimes Against Children Task Force, Monthly

Performance Reports, and Case Tracking Reports.

     25. On January 30,2018 OGC received a response from OllDP regarding OlP FOIA No.

18-00059, indicating that there were no responsive documents and that OJJDP was not in

possession of any document titled the "ICAC Operational Manual."

    26. On February 1,2018, OGC received responsive records from OJJDP regarding OlP

FOIA No. 18-00136, and which OGC processed using applicable FOIA exemptions. On

February 21, 2018, OGC received a response from the Office of the Chief Financial Officer

(OCFO) regarding OJP FOIA No. 18-00136, and which OGC processed using applicable FOIA

exemptions.   OCFO indicated that it searched the OJP financial system of record to download the

general ledger chart of accounts, and shared drive directories.

    27. On February 8, 2018, OGC received a response from OJJDP regarding OlP FOIA No.

18-00150, indicating there were no responsive documents. A reasonable search was conducted

and completed of all locations likely to contain the requested records.

    28. On February 20, 2018, OGC received a response from OJJDP regarding OJP FOIA No.

18-00156, indicating there were no responsive documents. A reasonable search was conducted

and completed of all locations likely to contain the requested records.

    29. On February 27, 2018, OGC received responsive records from OJJDP regarding OJP

FOIA No. 18-00157, and which OGC processed using applicable FOIA exemptions.        OJJDP
       Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 6 of 90



indicated that it searched the ICAC portal, the OJJDP network drive, and used the search terms

CaseTracker, Case Tracker, and Case Tracking Report.

    30. On June 6, 2018, OGC received responsive records from OJJDP regarding OJP FOIA

No. 18-00260, and which OGC processed using applicable FOIA exemptions.           OJJDP indicated

that it searched the ICAC portal, the Grants Management System and used the search terms Polk

County, Central Florida ICAC, South Florida, Sheldon, Joel, Ramnaraine, Sheldon Joel, and

Sheldon Joel Ramnaraine. All locations likely to contain responsive records within OJP were

searched.

    31. On June 5, 2018, OGC received responsive records from OJJDP regarding OJP FOIA

No. 18-00288, and which OGC processed using applicable FOIA exemptions. A reasonable

search was conducted and completed of all locations likely to contain the requested records.

    32. On September 19,2018, OGC received responsive records from OJJDP regarding OJP

FOIA No. 18-00294, and which OGC processed using applicable FOIA exemptions. OJJDP

searched the Grants Management System, the ICAC Portal, and used the search terms Polk

County, Central Florida ICAC, South Florida, Sheldon, Joel, Ramnaraine, Sheldon Joel, 30SA-

TP-73704, 10-61730, LC-l 0-12-1 00 and Sheldon Joel Ramnaraine. All locations likely to

contain responsive records within OIP were searched.

     See Attachment D - Copies of responsive letters.


       I declare under the penalty of perjury that the foregoing is true and correct.


       Executed this   dl9+f'--'dayof



                                              Monica Potter-Johnson
Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 7 of 90




Attachment A
          Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 8 of 90                             17-FOIA -00209

                          FREEDOM OF INFORMATION REQUEST
                          PURSUANT TO TITLE 5 U.S.C. § 552


James Price
Register No. 98922004
Federal Correctional Institution
P.O. Box 779800
Miami, Florida 33177


[\]ay 5, 2017


Chief FOIA/PA Section
Office of Juvenile Justice and Delinquency     Prevention
United States Department   of Justice
Attn: Dorothy A. Lee, Government      Information   Specialist
Office of Justice Program
Room 5400
810 7th Street N. TN.
Washington.   D.C. 20531


Ms. Lee:

        Pursuant    to the Freedom of Information    Act. Title 5 U. S. C. § 552, and
the   Privacy   Act, Title 5 U.S.C.  § 552(a)   (1974), I am requesting    any and all
reports. documentation. and data by the Internet Crimes Against Children
("ICAC") Task Force for case number 11-17890.

        Pursuant     to Title 5 U.S.C.      § 552(Q)'   no agency    shall rely on ~my
exemption     contained   in Title 5 U. S. C. § 552 to withhold from an individual
any    record    which   is otherwise     accessible  to such   individual   under the
provision     of this statute.     I agree   to the schedule    of fees and limits as
promulg'ated by 28 C. F. R. § 16.10.

         I.     in no way. waive     my right    to appeal   .Any unfavorable         action    by this
agency        as to my request.

         I look forward    to your    response    pursuant     to the   aforementioned         acts.


                                                       Respectfully      Submitted,




                                                       James    Price
         Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 9 of 90




G   STORE 56:
          Pursuant to the Freedom of Information Act, Title 5 U. s. C.
    the Privacy Act, Title 5 U.S.C.   §
                                                                         §   552, and
                                          552(a) (1974), I am requesting any and all
    reports,   documentation, and data by the Internet     Crimes Against Children
    ("ICAC") Task Force for case number 11-17890.



    STORE 57:
    requesting any and all reports, documentation and information specifically
    regarding SHA-1 data, by the Internet Crimes Against Children ("ICAC")
    Task Force for case number 11-17890.

    STORE 58:
    requesting uny and all Case Tracking Reports as required under 42 U. S. C. §
    17616(d), for the South Florida Internet Crimes Agair..st Children ("ICAC")
    Task Force Program from December 2010 through February 2011.

    STORE 59:
    requesting any and all Case Tracking Reports as required under 42 U.S. C. §
    17616(d). for the South Florida Internet Crimes Against Children ("ICAC")
    Task Force Program from March 2011 through January 2012.

    STORE 60:           \¥\G~1
    requesting any and all~Performance Measures Reports for the Internet Crimes
    Against Children ("ICAC") Task Force, for South Florida. from December
    2010 through February 2011.

    STORE 61:          (Y\O\~\~
    requesting any and all~Performance Measures Reports for the Internet Crimes
    Against Children ("ICA'C") Task Force. for South Florida, from March 2011
    through January 2012.

    STORE 62:
    requesting any and all Case Tracking Reports as required under 42 U.S. C. §
    17616(d). for the Central Florida Internet Crimes Against Children ("ICAe")
    Task Force Program for December 2010.

    STORE 63:


®   requesting any and all Monthly Performance Measures Reports for the Internet
    Crimes Against Children ("ICAC") Task Force, for Central Florida. for
    December 2010.
      Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 10 of 90                                     18-FOIA -00059


                                                                                                            B"H
James Price
Register No. 98922004
Federal Correctional Institution
P.O. Box 779800
Miami, Florida 33177-9800


October     31, 2017


Office of Justice Programs
United States Department   of Justice
ATTN: Dorthy Lee
Room 5400
810 7th Street,  N. W.
Washington,   D.C. 20531


Dear Ms. Lee:

       Pursuant      to the    Freedom       of Information         Act,    Title       5 U. S. C   §   552, and
the   Privacy     Act,    Title      5    U.S.C.     §    552(a)      (1974),       I    am requesting       the
information     and documentation          listed   below:


       1.         A complete copy of the Internet      Crimes Against                          Children-Task
                  Force    ("ICAC-TF")    Operations Manual, including                         all abstracts,
                  annexes,    and appendices.

       2.         A copy of the organizational                chart for the Child Exploitation               and
                  Obscenity Section ("CEOS"),                including the current:

                         A.    Employee/Contractor             Name
                         B.    Job title
                         C.    GS level
                         D.    Contact      information
                         E.    Job Description           and position       responsibilities

       3.        A copy of the High Technology     Investigations    Unit ("HTIU")
                 operations  manual including evidence    processing   policies and
                 procedures.

       4.        An index   of all cases and evidence                       processed        by     HTIU    from
                 January  2011 through  December 2012.

       5.        A complete        list   of all cases     referred        to the       HTIU for    assistance
                 including:

                          A.      Date of the Request or Referral
                          B.      Requesting    or    Referring Agent(s)                       Name(s)      and
                                  Contact Information
                          C.      HTIU Case Identifier


                                                                1
       Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 11 of 90


                             D.     Originating Agency Case Identifier
                             E.     ICAC-TF Case Identifier
                             F.     Date Request or Referral was Completed

       6.          A complete list of Equities requested for implementation from and
                   Equities submitted to the Executive Secretariat        (the National
                   Security Agency, Information Assurance Directorate) pursuant to
                   paragraph     49 of the Joint Plan for the Coordination and
                   Application of Offensive Capabilities to Defend U. S. Information
                   Systems of NSPD-54/HSPD-23.         Specifically, this request shall
                   include    every Equity identified,      submitted, requested, or
                   implemented by CEOS/HTIU pursuant            to the Commercial and
                   Government      Information   Technology    and Industrial    Control
                   Product or System Vulnerabilities       Equity Policy and Process
                   ("VEP") .    Additionally, this request shall include but not be
                   limited to any and all Equities under § § 6.1, § 6.2 (f), Annex A
                   11"3,11"4,and 11"5of the VEP.


         Specifically,      you shall consider         the extent    to which the Department of
Justice,    with or without the approval of the Equities Review Board and or the
Executive     Secretariat          has "officially acknowledged"        in any public matter the
information        sought--even        inadvertently--pursuant         to Fitzgibbon       v.   C. I. A. ,
911 F.2d      755, 765, 286 U.S.               App. D.C.   13 (D.C.     Cir.    1990).     Pursuant    to
Title 5 U.S.C.         §   552(Q), no agency shall rely on any exemption contained in
Title 5 U. S. C.       §   552 et seq.         to withhold from an indiviual any record which
is otherwise        accessible       to such      an individual     under   the provisions      of this
Statute.      I further      agree to the schedule of fees and limits as promulgated by
28 C.F.R.      §   16.10.


       I in no way waive my right                   to appeal any unfavorable            action by this
agency      regarding       this    request.      Thank you for your           attention   and prompt
response to this request.




                                                      2
       Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 12 of 90                                                      18-FOIA -00136

                                                                                                                             B"H
                                          JAMES PRICE
                                      Register No. 98922004
                                 Federal Correctional  Institution
                            P.O. Box 779800, Miami, Florida 33177-9800
                       Tel.: 305-259-2150; Email: PriceJamesE@Outlook.com




United States Department of Justice                                                                     January          10, 2017
Office of Justice Programs
ATTN: Dorothy Lee (FOIA)
810 7th Street,  N. W.
Room 5400
Washington, D. C. 20531


Dear Ms. Lee:

           Pursuant       to the      Freedom         of Information              Act,     Title 5 U.     s. C.      §   552, and
the    Privacy         Act,     Title     5     U.S.C.         §     552a,        I am requesting              the       records,
information,           and    documentation           listed       below.         If for    any     reason     your        agency
does   not       provide       the    requested         records,        information,           or      documents,          then      I
request         your    agency        furnish       a "Vaughn           Index"        as set      forth    in Citizens         for
Responsibility           and     Ethics        in    Washington             v.     United      States        Department             of
Justice,        409 U.S.       App.     D.C.        113 (D.C.        Cir.        2014).     I request        the following:


           1.          A chart of accounts for all Department   of Justice,   and Office of
                       Justice  Programs   accounts, including  account     names, account
                       numbers,   account codes and account designations;

           2.          A detailed report   of all expenditures                              related to the Department
                       of JULtice ("DOJ").   Office of Justice                             Programs   ("OJP") Internet
                       Crime~ .gainst Children Task Forces                                ("ICAC-TF")    operations for
                       FY-08c; '1

           3.          A summary        report       of all DOJ-OJP               expenditures         for FY-08;

           4.          A    report     with      sufficient     detail     to   determine      the    total
                       authorization,     grant,     reimbursement      or any other disbursements
                       to   any    entity    or     organization      receiving     funds     under     the
                       "Providing     Resources,        Officers,    and Technology        to Eradicate
                       Cyber     Threats    to Our Children            Act" ("the     Protect    Act") in
                       Public Law 110-401, codified at Title 42 U.S.C.                  § 17601 et seq.
                       for FY-08;

           5.          A detailed report               of all expenditures                   related      to   the       DOJ-OJP
                       ICAC-TF operations               for FY-09;



                                                                    1
Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 13 of 90


6.       A summary report of all DOJ-OJP expenditures        for FY-09;

7.       A report       with   sufficient detail to determine  the  total
         authorization,   grant, reimbursement or any other disbursments
         to any entity or organization receiving funds under the Protect
         Act for FY-09;
8.       A detailed report of all expenditures    related     to the DOJ-OJP
         ICAC-TF operations for FY-10;
9.       A   summary report of all DOJ-OJP expenditures      for FY-IO;

 10.     A report       with   sufficient detail to determine  the  total
         authorization,   grant, reimbursement or any other disbursments
         to any entity or organization receiving funds under the Protect
         Act for FY-IO;

 i1.     A detailed report vf all expenditures     related     to the DOJ-OJP
         ICAC-TF operations for FY-11;

 12.     A summary report of all DOJ-OJP expenditures        for FY-ll;

 13.     A report       with   sufficient detail to determine  the  total
         authorization,   grant, reimbursement or any other disbursments
         to any entity or organization receiving funds under the Protect
         Act for FY-ll;
 14.     A detailed report of all expenditures     related     to the DOJ-OJP
         ICAC-TF operations for FY-12;

 15.     A summary report of all DOJ-OJP expenditures        for FY-12 ;

 16.     A report       with   sufficient detail to determine  the  total
         authorization,   grant, reimbursement or any other disbursments
         to any entity or organization receiving funds under the Protect
         Act for FY-12;
 17_     A de! "led report of all expenditures     related     to the DOJ-OJP
         ICAC-·~.'.· operations for FY-13;

 18.     A surI.l1cry report of all DOJ-OJP expenditures      for FY-13;

 19.      A report       with   sufficient detail to determine  the  total
          authorization,   grant, reimbursement or any other disbursments
          to any entity or organization receiving funds under the Protect
          Act for FY-13;
 20.      A detailed report of all expenditures    related      to the DOJ-OJP
          ICAC-TF operations for FY-14;

 211L.    A summary report of all DOJ-OJP expenditures        for FY-14;

 22.      A report       with   sufficient detail to determine  the  total
          authorization,   grant, reimbursement or any other disbursments

                                           2
        Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 14 of 90


                    to any entity                    or organization                receiving      funds        under      the    Protect
                    Act for FY-14;

        23.         A detailed report  of all expenditures                                         related        to the         DOJ-OJP
                    ICAC-TF operations  for FY-15;

        24.         A summary                  report     of all DOJ-OJP                expenditures            for FY-15;

        25.         A    report    with    sufficient    detail   to    determine  the  total
                    authorization,   grant,    reimbursement     or any other disbursments
                    to any entity or organization       receiving    funds under the Protect
                    Act for FY-15;

        26.              A detailed report  of all expenditures                                       related     to the          DOJ-OJP
                         ICAC-TF operations  for FY-16;

        27.          A summary                  report      of all DOJ-OJP                 expenditures         for FY-16;

        28.          A    report    with    sufficient    detail   to    determine  the  total
                     authorization,   grant,    reimbursement     or any other disbursments
                     to any entity or organization       receiving    funds under the Protect
                     Act for FY-16;

        29.          A detailed report  of all expenditures                                           related      to the         DOJ-OJP
                     ICAC-TF operations  for FY-17;

        30.          A summary report                       of all DOJ-OJP                 expenditures          for FY-17;

        31.          A    report    with    sufficient    detail   to    determine  the  total
                     authorization,   grant,    reimbursement     or any other disbursments
                     to any entity or organization       receiving    funds under the Protect
                     Act for FY-17 ;


         Your       agency              shall        consider      this     a first-party             request      under         5 U. S. C.
§§    552 and            §    552a.            Pursuant           to   §    552a(t),         no agency           shall     rely    on any
exemption         containec               in    §    552 [5 U.S.C.              §    552] to withhold            from an individual
any     record       which              j",    otherwise          accessible          to    such      an individual          under         the
provisions          of       that        Statute.           Specifically,            your       agency       should        not     rely     on
Exemptions          under           §     5~2(b)(6),          §    522(b)(7),           or categorical           approaches          to the
application         of Exemptions.                      See Citizens,           409 U. S. App.               D. C. at 127.          In the
event      that      your           agency            may     seek         to   exempt        from       disclosure         any     of     the
records,          information,                  or     documents            requested           herein,         your      agency          shall
include       all    segregated                 portions          of the        request         and    the      specific     exemptions
upon      which your                agency           chose to rely upon to deny disclosure                               of the excised
portions.




                                                                            3
      Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 15 of 90


      Pursuant          to Title 5 U.S.C.     §   552(a)(6)(E),           I stipulate that your agency
designate       this    request    for expedited    treatment.            Should your agency decline
to expedite this request,             please include a copy of the four (4) Department of
Justice standards          for expedited treatment         and a detailed explanation for your
decision.


      In        accordance        with Title 5 U.S.C.          §       552(a)(6)(A),     your   agency is
notified that you have twenty (20) days (excepting                           Saturdays,     Sundays,   and
legal public holidays) after receipt of this request to issue a determination to
the undersigned.

          Further,       each of the above numbered                request     descriptions     should b€
treated        as a separate       request   according    to       §    552(a)(3)(A).      I agree to the
schedule of fees and limits as promulgated by 28 C. F . R.                        §    16.10.


          I,    in     no way,     waive my right         to appeal          any unfavorable      decision
regarding        these requests.       Thank you for your attention and prompt response
to this request.




Very Truly Yours,




     /7/




                                                      4
               Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 16 of 90
                                                                                                            18-FOIA -00150
Request Details                                                  Status : Assignment Determination      Due Date : 03/01/2018
Request T ype : FOIA                                                                                                        6



                          Submitted       Evaluation       Assignment       Processing       Closed


 Request Details
            Tracking Number : DOJ-2018-002378                                 Submitted Date : 01/31/2018
                   Requester : Mr. James E.                                   Perfected Date : 01/31/2018
                               Price/98922004                             Last Assigned Date : 01/31/2018
                Organization : N/A                                                  Fee Limit : $0.00
      Requester Has Account : Yes                                              Request Track : Simple
               Email Address : Pricejamese@outlook.com                              Due Date : 03/01/2018
               Phone Number : 305-259-2100                                        Assigned To : Kim Kochurka (Office of
                 Fax Number : N/A                                                               Information Policy)
                     Address : FCI MIAMI                                    Last Assigned By : Valeree Villanueva
                                Federal Correctional                                             (Department of Justice -
                  Institution P.O. Box 779800                                     Office of Information Policy)
                         City : Miami
              State/Province : FL
        Zip Code/Postal Code : 33177


Submission Details

 Request Handling
   Requester Info Available to No                                          Request Perfected : Yes
                   the Public :                                               Perfected Date : 01/31/2018
               Request Track : Simple                          Acknowledgement Sent Date:
                Fee Category :                                    Unusual Circumstances ? : No
       Fee Waiver Requested: Yes
                                                                           5 Day Notifications: No
           Fee Waiver Status: Pending Decision                                      Litigation : No
         Expedited Processing No                                        Litigation Court Docket
                 Requested :                                                           Number :
 Expedited Processing Status : N/A


 Request Description
            Short Description : Names of members of the National Internet Crimes Against Children Data Systems
                                Steering Committee
 A copy of the names, titles, organizations, and terms of service for the current and past members of the National
 Internet Crimes Against Children Data Systems Steering Committee pursuant to 42 U.S.C. Sect 17615(g)(1-8) and (h); a
 copy of all appropriations and actual expenditures for FY 2008 through FY 2017.


   Description Available to the No                                       Has Description Been No
                        Public :                                                    Modified?



 Additional Information
     Litigation Counsel Name : N/A
      Litigation Case Number : N/A
            Litigation Contact N/A
                  Information :
                   Sub-Office : Office of Information Policy


 Attached Supporting Files                                                                                       Page 1 of 12
          Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 17 of 90
 Attached Supporting Files
 No supporting files have been added.
Case File

Direct URL : https://localhost:8443/foia/action/public/view/request/817d4329
 Case Details
                  Type of Case : FOIA                                          Received Date : 01/31/2018
                    Fiscal Year : 2018                             Clock Initially Started On : 01/31/2018
            Total Days Pending : 6




                                                                                                             Page 2 of 12
      Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 18 of 90 18-FOIA -00156


From:             James Price
To:               FOIAOJP
Subject:          FOIA RQUEST
Date:             Tuesday, February 13, 2018 11:06:59 PM


Case No. 1389243-000 (FBI)  

"I received your letter regarding fee determination. This request was filed with your agency in
November 2017. However, due to your agency's failure to issue a determination within twenty (20)
days as required under the statute [5 U.S.C. Sect. 552(a)(6)(i)], NO FEES SHALL BE ASSESSED for this
request under the statute [5 U.S.C. Sect. 552(a)(3)(iii)]."


 Request: A summary report of the total number of Secure Hash Algorithm version 1 (SHA-1") values
identified or reported by YEAR by the South Florida Internet Crimes Against Children Task Force from
FY 2008 through FY 2017. This report should include both the summary data and the summary by
data by actual SHA-1 value..


Very Truly Yours,

/s/ James Price
      Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 19 of 90
                                                                                                 18-FOIA -00157


From:             James Price
To:               FOIAOJP
Subject:          Expedited Treatment FOIA REQUEST
Date:             Tuesday, February 13, 2018 11:17:19 PM


Case No. 1389243-000 (FBI)  

"I received your letter regarding fee determination. This request was filed with your agency in
November 2017. However, due to your agency's failure to issue a determination within twenty (20)
days as required under the statute [5 U.S.C. Sect. 552(a)(6)(i)], NO FEES SHALL BE ASSESSED for this
request under the statute [5 U.S.C. Sect. 552(a)(3)(iii)]."


Request: Copies of all Case Tracking Reports for South Florida Internet Crimes Against Children Task
Force Case No. LC-10-12-141.

Very Truly Yours,

/s/ James Price
       Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 20 of 90 18-FOIA -00260


                                                                                                                      B"H
                                                    JAMES PRICE
                                               USM No. 98922004
                                      Federal Correctional Institution
                               P.O. Box 779800, Miami, Florida 33177-9800
                  Tel.:       305-259-2150/2268;   Email: PriceJamesE@Outlook.com


                                                                                                          May 1, 2018
United States Department of Justice
Office of Justice Programs
Attn: Dorthy Lee (FOIA)
810 7th Street, N. W.
Room 5400
Washington, D.C. 20531


RE:      Request for Records Pursuant to the Freedom of Information Act,
         and the Privacy Act pursuant to Title 5 U.S.C. §§ 552 and § 552a;
         Request for Expedited Treatment


Ms. Lee,

         This      is     a    request       for      information,        records,       documents,          and     data
(hereinafter,           collectively       referred      to as "subject           records"),    pursuant           to the
Freedom of Information                  Act ("FOIA")           under       Title 5 U.S.C.           §    552, and the
Privacy      Act under          Title 5 U. C. S.        §    552a.     The subject records              directly    relate
to    the   inactive          federal     criminal      investigation          of the    third-party         identified
below.
         The subject           records      were collected,            created,     and maintained by agents
of    the    National          Internet      Crimes          Against      Children      ("ICAC")          Task      Force
Program      under         Title    34 U.S.C.           §§    11291 et seq.1            Specifically,        the    ICAC
agents      invovled          with the aformentio~ed               federal     investigation    included           Special
Agent       Rod     Hyre        ("SA       Hyre")       of     the     Federal      Bureau     of       Investigation;
Detective       Charles          Ramos       ("Det.          Ramos")      of      the   Boynton         Beach       Police
Department        ("BBPD");             Task Force Agent Steve McElyea ("TFA McElyea") and
Investigator        Debra          Healy     ("Ms.      Healy")        of the      Seminole County            Sheriff's
Office ("SCSO");              and other unidentified               National ICAC Task Force agents.


1     The National ICAC Task Force Program was established under Title 34
U.S.C.   §§ 11291 et seq., where Federal, State, and local law enforcement
work together with the United States Attorney to investigate and prosecute
child exploitation cases.


                                                               1
       Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 21 of 90


(The aforementioned                  ICAC agencies          and agents        will be collectively      referred
to, hereinafter        respectively          as the "ICAC agencies" and "ICAC agents. ")
        The     subject         records       were used          by   Assistant      United States      Attorney
Karen Gable ("AUSA Gable") in the federal criminal prosecution                                     of the third-
party identified below. 2
        The federal investigation                in question was assigned various case numbers
that    were    unique          to    each     ICAC investigating              agency.       The case     number
assigned     by the FBI and SCSO is 305A-TP-73704. The case number assigned
by BBPD is 10-61730.                      The case number assigned by the National ICAC Task
Force is LC-10-12-100.                    Thereby,       all subject records are subject to disclosure
under Title 5 U. S. C.               §§   552 and    §   552a.
        To     aid   in     the       timely fulfillment          of this       request,     the   undersigned
requester      offers the following third-party                   identification      information:


               Name: Sheldon Joel Ramnaraine
               Social Security No. XXX-XX-XXXX
               Driver's License No. R-565-790-90-364-0
               Date of Birth: October 4, 1990


               I.      REQUEST UNDER TITLE 5 U.S.C.                            §§   552 AND 552a


        I, the undersigned                  requester,      hereby       request     the items listed below.
The items requested              are directly        related      to the inactive criminal investigation
of the third-party              identified       above and correspond                with the case numbers
indicated above.


        1.    The Secure Bash Algorithm version 1 ("SBA-i") values and digital
              signatures of all files alleged to have been discovered, including
              but    not    limited to files alleged                  to be child pornography,            in the
              course       of     the       investigation        by   the     various      ICAC investigating
              agencies and ICAC agents;


        2.    All MD5 Hash values calculated,                         compared,      and collected pursuant
              to Ms. Healy's ICAe investigation;

2    See, United States v. Ramnaraine,                            U.S.      Dist.   Court,   M.D. Fla.,    Case
No.6: 11-cr-00356-CEH-TBS (2011).



                                                             2
Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 22 of 90


 3.   All reports      produced              from Ms. Healy's investigation                     including but
      not     limited to:         (a)        all records        documenting           pre-examination        and
      examination tasks                conducted        by Ms. Healy;            (b) all photos of the
      evidentiary      items including                 but      not limited to a Transcend                  16GB
      memory card,            SanDisk            flash       drive,        and   Dell laptop            computer
      containing a Seagate hard drive [model no. ST9320325AS, serial no.
      5VDOD1AF]; (c) all reports                        documenting the operating                    system and
      time zone settings                of all digital items including but not limited to
      the     aforementioned            items;     (d)       all user      account data produced               by
      Ms. Healy's investigation                  including          but not limited to user account
      data     contained          in     the     "Joel"       user     account        and      all   AccessData
      registry      information;                 (e)      all       reports      of      internet         history
      examinations;         (f)    all reports           documenting peer-to-peer                    file sharing
      programs,     including but not limited to Gigatribe and Frostwire,                                    and
      associated     data;             (g)     all reports          of chat      or     chat     related     files
      including     but     not limited to complete transcripts                             of all chat logs
      from the Yahoo and Gigatribe programs,                                produced from Ms. Healy's
      investigation;        (h) any and all other                    data recorded and collected by
      Ms. Healy using the EnCase software;


 4.   All affidavits,       memoranda, reports,                     and communications (i.e.,              email,
      etc.)    by the ICAC agents;


 5.   All originating       and referral               agency Case Tracking Reports from and
      by the ICAC agencies and ICAC agents;


 6.   All Case      Tracking             Reports        regarding          the   third-party           identified
      herein by the ICAC agencies and ICAC agents in the course of the
      investigation;


 7.   All information, records,                 documents,           and data, regarding              the third-
      party      identified            herein      which            were    collected,         created,      and
      maintained by or through                    the South Florida ICAC Child Protection
      System and its agents;


 8.   All information records,                  documents,           and data regarding               the third-
      party    identified     herein which were collected, created,                             maintained or

                                                                3
las     ST:1II' xapuI         m.{~nT:1All T:1U! suonda;)xa                        asoql     .10J SUOST:1a.1aql                   'Al!ag:~ads        qlIM
pUB       •~lI!lI.J:M. U! aPlAo.Id               aST:1ald 'uonda;)xa                      AUT:1SUl!T:11;)A;)Ua~T:1 .1nOA JI
                                 SNOI.LdWHXH               DNI([lIVDHlI               .LNHWH.LV.LS                      -II
                                                                                                                                             - (mlez~~
§     -:::> - S - n ~ qlIM       aaUBndmoo          U! small              asoql      upllqo        ol     sdals          A.;mssaaau          aql    al[Ol
asuald       'u!a.1aq      pa:j.sanba.1          SUlan      ;)u!;)ads          aq:j. ssassod             :j.OU op          s.10l'B.1ado        l;)T:1.1:j.uO;)
.10 's.1au:j..1T:1d 'SalT:1!HJJT:1 'Slua~T:1                  'sa!;)ua~T:1           pauOnUaUla.10JT:1 sn                      PUT:1 'a;).10d       }{ST:1J,
O\{O[      aLI:j. JI      - «1I08:WONII)           Ua.IpULIO pagoldx8:                       PUT:1JJU!SS!W .I0J .Ia:j.uao                      IT:1UOHT:1N
aLI:j. pUU '(110'1.111)              -0'1'1 0'1.1           '(1I0'H:::>II)         -;)UI      'UOH!ll'l0:::> an;)sa'H                 PULI:::> aLI:j. o:j.
panUln       lnq       ~U!pnl;)Un          sa:j.T:1TIUJT:1
                                                        PUT:1s.1au:j..IT:1d :j.;)T:1.IlU0;)a;).I0d                         }{ST:1J,:::>\{:::>Iaq:j. uo
pana.I      s:j.uaJJT:1 :::>\{:::>IPUT:1sapuaJJT:1               :::>V:::>IaLI:j. 'AHT:1UO!HPPV                           -:j.uaUl:j..Iudaa        a;)nOd
q;)T:1aa uO:j.UAOa aq:j. pUU a;)!JJO                        slJJ!.Iaqs            A:j.uno:::> aloU!UlaS                 'lad       aLI:j. O:j. paHUln
:j.ou :j.nq JJuWnl;)U!               'slUaJJT:1 aAn;)adsa.I                   .I!aq:j.     PUT:1 sapuaJJT:1               a;).I0d        }{ST:1J, :::>V:::>
                                                                                                                                                        I
IT:1UOHT:1N
          aq:j. Aq paU!T:1lu!T:1Ul.Io/PUT:1 'pal;)an0;)                                     'palT:1.Iaua~               'pa;)np0.Id         'paA!a;)a.I
a.IaM u!a.IaLI          pa:j.sanba.I        UluP        pUU     's:j.uaUln;)op              'SP.IO;)8.I          'UOHmU.I0JU!              aLI.L
                                                                                                                         - sa!.IT:1.1qn
T:1WaUl '.Iaq:j.o          .10      ':j.uaUla;).I0Jua          MT:11 AUT:1 U!               saUJ         lll'l     JO      .IaJSUT:1.I:j.
.Io/PUT:1 A.I:j.ua         pUU        'UOH!sods!p              'ssa;)o.Id           at{:j. JJuHuaUln;)Op                   sp.Io;)a'H       -01
                                                                      - 6~ A.I:j.U8: :j.a}{;)Oa :j.T:1'aU!T:1.IT:1UUlT:1'H
aas        II- UlopJJuDI           pagua          aql       PUT:1 T:1Un0.IT:1:::>
                                                                                t{:j.noS                      U!        pa;)npo.Idll
AlpaJJaUT:1 a.IaM                saJJT:1Ul! asoq:}.           a.IaqM           pUU          'uonsanb               ul       IIsaJJuwl
aq:}. JO      .InoJ      U!      pa:}.;)!dap      ua.IpUt{;)          aq:j.       paUHuap!1I            aAut{         0:). paJJalll'l
:::>8:W:::>Na.Iat{M        A;)UaJJT:1      JJuH.Ioda.I         aq:). Aq            pau!T:1:).U!T:1Ul
                                                                                                  aq               0:). pa.I!nba.I
a.IaM      sp.Io;)a.I      q;)ns        ' AIll'l;)U!;)adS        - (lIdIA:::> II)          UlU.IJJO.Id UOHT:1;)UHuaPI
Uln;)!A put{:::> at{:). U! UOnU;)UIluap!                        .IoJ       (II :::>8:W:::>
                                                                                      Nil)       ua.IPUq:::> paHOldx8:
pUU       JJU!SS!W        .IOJ      .Ia:).uao     IUUO!l'BN           at{:). 0:). pa:).HUlqns                    a.IaM          sanIT:1A
asat{J,       -All'laH        -sw     Aq       pa.IaAO;)a.I          aq     aAT:1t{ 0:). paJJaIll'l              Aqdu.IJJou.Iod
PUq;)      JO saUJ        ~16       aq:). JO t{;)ua           .IoJ        sa.In:).uuJJ!s       ll'l:).!2w         pUU          'sanluA
1-VHS        II' s.IaUIluap!           anb!uo           ll'luOH;)!pS!.Inrll              II' s.IaqUlnN           p.Io;)a'Hll       aqJ,      -6
      ~s:).uaJJT:1:::>\{:::>!PUT:1sa!;)uaJJT:1 aq:). :::>\{:::>!Aq pasn                         UOHT:1;)UddT:1
                                                                                                             dO::)PI.J:D
qJJno.It{:). .10 Aq pau!T:1NO UOHT:1Ul.I0JU!nu                                0:). paHUlTI :j.ou :).nq JJU!pnl;)U!
'(uSd3u)           malsAS           uont>al0.Id           Pfl1.l3         aLI:), qJJno.Iq:).            .10      Aq       paulU:).qo
          Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 23 of 90
      Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 24 of 90


forth by the United States Court of Appeals in Citizens for Responsibility and
Ethics in Washington v.                   United States Department of Justice,                       409 U. S. App.
D.C. 113 (D.C.               Cir. 2014).
         Moreover, no agency shall rely on any exemption contained in                                          §   552 to
withhold any record                which is otherwise accessible to an individual                         under the
provisions of the statute.                  See, 5    u. S. c.      §   552a(t).       Specifically, your agency
should not rely on exemptions under                          §    552(b)(6),       §   552(b)(7),     or categorical
approaches            to the application        of exemptions.              See Citizens,           409 U. S. App.
D. C. at 127.
         If your agency withholds or fails to disclose any portion of the records,
documents,             and    information     requested           herein,      please indicate          the    specific
exemptions upon which your decision to withhold said items was based.


                    III.     STATEMENT        REGARDING             NONEXISTENT               RECORDS


         If the requested              information,      records,         documents, or data are deemed
to be nonexistent,                please provide a certified              declaration         stating the specified
information, records,               documents, or data that does not exist.


                     IV.     STATEMENT        REGARDING             EXPEDITED           TREATMENT


         Pursuant            to   Title    5 U.S.C.          §    552(a)(6)(E),          please      designate       this
request         for expedited          treatment.       Expedited           treatment         is   warranted       where
under       the        guidelines      governing       FOIA requests,                  "the    information         sought
involves ...          questions     regarding       the govenment's integrity                  which affect public
interest.            See Department         of Justice           Freedom of Information              Act Reference
Guide,      §       VI. Expedited Processing.                Additionally,         expedited treatment is due
where the requester                will otherwise "suffer the loss of substantial                       due process
rights [ . ]"         Id.    Should your agency decline to expedite this request,                                  please
include         a    copy     of the      standards      for expedited             treatment        and a detailed
explanation of your decision.


                             V.      STATEMENT         REGARDING             TIMELINESS


         In accordance             with 5 U.S.C.         §   552(a)(6)(A),             your agency has twenty
(20) days            (excluding      Saturdays,       Sundays,          and legal public holidays),                 after
receipt of this request,               to issue a determination to the undersigned.

                                                             5
     Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 25 of 90


                    VI.          STATEMENT          REGARDING          SCHEDULE        OF FEES


       Each of the requests                  enumerated         above should be treated                 as separate
requests      in        accordance        with   5 U.S.C.          §    552(a)(3)(A).             I agree      to the
schedule of fees and limits as promulgated by 28 C. F. R.                                 §   16.10.


                                  VII.     CER TIFICATION              OF IDENTITY


       This        is     a third-party          request        where     all the      information,         records,
documents,         and data requested               above are directly related to the third-party
identified     herein.           In accordance with 28 C.F.R.                §     16.41(d),      I have enclosed
Certification       of Identity          forms (Form DOJ-361), where personal data sufficient
to identify     the individual            submitting requests            by mail, and authorization by a
third-party        under the Privacy Act of 1974 and U.S.C.                            §      552a, are required.
The purpose of these enclosures is to ensure that records of those individuals
who are subjects                of U. S. Department of Justice              systems of records,              are not
wrongfully disclosed by the Department.


      VIII.         STATEMENT             REGARDING         REQUESTER'S             RIGHT       TO APPEAL


       I, the undersigned                 requester,       in no way waive my right to appeal any
unfavorable decision regarding                   these requests.


                          IX.      DECLARATION             UNDER       28 U.S.C.      §    1746


       I, the undersigned                 requester,      hereby declare that under the penalty of
perjury,     pursuant           to 28 U. S. C.      §   1746, the foregoing is true and correct.


       Please feel free to contact me via email, the FOIA Online Portal, at the
address       above,        or     by     calling       305-259-2150/2268.           Thank        you    for    your
attention and prompt response to this request.


                                                                  Very Truly Yours,




Enclosures (2)
                                                                          4L
                                                            6
                                                                                                                                                      B"H
                       Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 26 of 90

U.S DepaJimcnt         of Justice                                               Certification of Identity


                                                                                                                            FORM APPROVED OMB NO.
                                                                                                                            1103·0016 EXPIRES 05/31/2020




Privacy Act Statement. In accordance with 28 CFR Section ] 6.4] (d) personal data sufficient to identify the individuals submitting requests by
mail under the Privacy Act of 1974, 5 U.S.C. Section SS2a, is required. The purpose of this solicitation is to ensure that the records of individuals
wllo are the sut,je.ct of 0.S. DepannJelll of Justice systems of records are not wrongft.:1iy discJo~eJ by the Dcpmimt>nL Requests wii! not be
processed if this information is not furniShed. False information on this form may subject tbe requester to criminal penalties under 18 U.S.c.
Section 1001 and/or 5 U.S.c. Section 552a(i)(3).

Public reporting burden for this collection of information is estimated to average 0.50 hours per response, including the time for reviewing
instructions, searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the collection of
information. Suggestions for reducing this burden may be submitted to the Office of Information and Regulatory Affairs, Office of Management
and Budget, Public Use Reports Project (1103-0016),               Washington,    DC 20503.


Full Name of Requester                 I   _J_am_e_s_P_l'l_·c_e                                                                                                       _

Citizenship Status          2 __     N_a_ti_·v_e_-_B_o_r_n                       Social Security Number          3 _.   4_5_3_-_4_3_-_6_1_2_7                     _

Current Address              15081 S.W. 137th Avenue, Miami, Florida 33177-9800


               October 26, 1970
Date of Birth -~~~~~~~-~~~--------                                               Place of Birth ------~~----------------
                                                                                                 Honolulu, Hawaii

OPTIONAL:               Authorization to Release Information to Another Person

1l1is form is also to be completed by a requester who is authorizing             information relating to himself or herself to be released to another person.

FUliher, pursuant to 5 U.S.C. Section 552a(b). I authorize the U.S. Department of Justice to release any and all information relating to me to:

                                                                   Sheldon Joel Ramnaraine
                                                                       Print or Type Name

I declare under penalty of perj ury under the laws of the United States of America that the foregoing is true and correct, and that I aJ11the person
named above, and I understand that any falsification of this statement is punishable under the provisions of 18 U.S.c. Section 1001 by a fine of
not 1I10re than $10,000 or by imprbonment       of not more than fiye year~ or both, and that rO'lucsting or obtaining an)' rccord(s) under false
pretenses is punishable under the provisions 0 5 U.S.c. S52a(i)(3) by a fine of not more than $5,000.


Signature        4                                                                                          Date         '7/1i/1'1
     1
         Name of individual     who is the subject of the record(s)        sought.
     2
       Individual submitting a request under the Privacy Act of 1974 must be either "a citizen of the United States or an alien lawfully
admitted for permanent residence," pursuant to 5 U.S.c. Section 552a(a)(2). Requests will be processed as Freedom ofInformation          Act
requests pursuant to 5 U.S.C. Section 552, rather than Privacy Act requests, for individuals who are not United States citizens or aliens
lawfully    admitted   for pennanent         residence.
     3
       Providing your social security number is voluntary. You are asked to provide your social security number only to facilitate the
identification of records relating to you. Without your social security number, the Department may be unable to locate any or all records
pertaining to you.
     4
         Signature   of individual     who is the subject of the record sought.


                                                                                                                                                   FORM DOJ·361
               Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 27 of 90
  u.s DepArtment of Justice                Certification of Identity


                                                                                                                          FORM APPROVED OMB NO.
                                                                                                                          1103·0016 EXPIRES 05131/2020




 Privacy Act Statement. In accordance with 28 CFR Section 16.41 (d) personal data sufficient to identify the individuals submitting requests by
 mail under the Privacy Act of 1974,S U.S.C. Section SS2a, is r~quired. The purpose of this solicitation is to ensure that the records of individuals
 who are the subject of U.S. Department of Justice systems of records are not wrongfully disclosed by the Department. Requests will not be
 processed if this infOlmation is not fumished. False infonnation on this fonn may subject the requester to criminal penalties under 18 U.S.c.
 Section JODI alld/or 5 U.S.C. Section S52a(i)(3).                    ...,

 Public reporting burden for this collection of information is estimated to average 0.50 hours per response, including the time for reviewing
 instructions, searching existing data sow·ces, gathering and maintainiog the data needed, and completing and reviewing the collection of
 information. Suggestiol1s for reducing this burden may be submitted to the Office ofInfomHltion and Regulatory Affairs, Office of Management
 and Budget, Public Use Repolts Project (1103-0016),     Washington,   DC 20503.


 FuIINameofR~~~crl                   __ S_h_e_l_d_o_n_J_o_e_l_R_a_m_n_~_~_·_e                                                                                  _


Citizenship     Status   2     Naturalized         Citizen             Social Security Number               3   _1_1_8_-_8_7_-_6_5_7_D                         _


CUlTent Address              15801    S. W~ 137th       Avenue,        Miami,         Florida      33177-9800
                      ~------------------------------------------------------------------------------------------



Date of Birth         October         4,    1990                       Place of Birth           Trinadad           III   Tobago
                  --------------~--------------------


OPTIONAL:          Autho.-ization          to Release Information            to Another Pel-son

111is form is also to be completed by a requester who is authorizing information relating to himself or herself to be released to another person.

Further, pursuant to 5 U.S.C. Section 552a(b), I authorize the U.S. Department        of Justice to release any and all infolmation       relating to me to:

                                                                  James       Price
                                                              Print    01-   Type Name

I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and conect, and that I am the person
named above, and I understand that any falsification of this statement is punishable under the provisions of 18 U.S.C. Section 1001 by a fine of
not more than $10,000 or by imprisonment of not more than five years or both, and that requesting or obtaining any record(s)·under           false
pi GtGnSGS is punisliablG undGI the plOvisiolls of 5 u.,s.C 552a(i)(3) by alwG of not 11101G than $5,000.


Signature'        ~d                                            ~                         '__        Date            .j-        .:3 - 'dole




                                                                                                                                               FORM DOJ-36J
Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 28 of 90
Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 29 of 90 18-FOIA -00288
Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 30 of 90
Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 31 of 90
Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 32 of 90
                                                                                      1
           JO luawa~nua    aunUO Ol sasuodsa.I    aAn~aJJa llu1doIaAap ol palB~wap     Sa;).loJ }{SUl
          lUaWa;).l0Jua MUI IU;)OI pUU alulS JO wU.lllo.ld IUuonuu U JO lS1SUO;) nUlls 1l;)111M
          00  °lu.lauao Aau.IOnv alIl JO AH.l0lllnU IU.Iauall alIl .lapun 'a~Hsnr JO luawpudaa
          alll u~lIgM p<:HIsnqulsau SUM WU.l1l0.ld a;).lo.!! }{suJ. :JVJI      IuuonuN    alIJ.
                                                                                                                                                                   1
                 °Sluallu              a;).lo.!! }{suJ. JVJI           IuuOnUN paUnuaP1un                      .lalllo    puu      ~(1I0SJSII)           a;)UJO
          s.JH.lalIS            Aluno:)          aIou1waS           alIl     JO     (..AIuaH         °SIi\lIl) AIuaH           U.lqaa        .lOlu.~nsaAuI
          puu      (..uaAIIPIi\l V.!!.LII) UaAl3:;)1i\laAalS                        luallv         a;).lOd }{suJ. ~(..adHHII)                 luawpudaa
          a;)Hod         lI;)uaH             UOlUAoH          atH      JO        (usowuE           °laau)          sowuE        sal.lulIJ         aAn;)alaa
          ~(IIIHdll)            uonullnsaAuI                 JO nua.lnH             IU.Iapad        alIl      JO     (..a.lAH      VSII)         a.lAH      pOR
          luallv        IU1;)ads papnI~u1                    uonullnsaAu1             pauoHuaw.I0Ju                 cHn llHM paIAoAu1                    sluallu
          :)V:)I        alIl      'AnU~U1;)ads                 lobas        la     16Z11     §§      o:)°SoO         H     an1.1       .lapun      WU.l1l0.ld
          a;).lod       }{su.L (II:)V:)III)                  ua.IpUlIJ           lsu1ullV          sawFJ           lau.laluI       IuuonuN           alIl     JO
          sluallu        Aq pau1ulu1uw                 puu         'palUa.l~        'pal;)anO~         a.IaM sp.lo;)a.l         l;)a~qns         all.L
                                                                                                                                                         °MOlaq
          paUnuap1               Al.lud-p.l11Il             alIl    JO uonullnsaAu1                 IUU1W1.I;)IU.IapaJ             aA!l;)l:Hq        alIl      ol
          alUIa.l An~aJW                  sPJo~aJ       l~a~qns            alI.L    ·U(;99     §    • S·:)·   0 9 an1.L Japun                l~V A;:mA1Jd
          alll   puu           '(;99     §    .:).   S· 0     9    aIH.L .lapun            (u VIOdu)          PV       UOnUW.l0JuI JO wopaa.ld
          alll     ol    luUns.lnd              '(..sPJo~aJ            l;)a~qns u su         ol     pa.lJaJa.l        AIaAH;)anO;) '.laUUu!aJalI
          uluP      puu            'Sluawn;)Op               'sp.Io;)a.l         'UOnUW.I0Ju1           .IOJ       lSanba.l        U    S!       S11I.L
                                                                                                                                        : aa,!    °SIi\l .lUaa
                                                          luaWlua.I.L paHpadx3: .lOJ lsanbaR
                    ~UZ££ § puu Z££ §§ ·:)°SoO £ an1.1 Ol lUuns.lnd PV A;)UA!Jd alll pUU
                      'l;)V UOnUWJOJuI JO Wopaa.I.!! alll Ol luUnS.lnd sp.lo;)aR JOJ lsanbaR                                                                : 3:R
                                                                                                        1££OZ o:)·a    'uOlllu11IsuM
                                                                                                                          00v9 wooR
                                                                                                            °M· N 'laaJlS    lHL 018
                                                                                                    (VIO.!!) aa,! AlIlO.lOa : N.L.LV
                                                              uOnUaAa.ld            A~uanbuHaa    pUU a;)nsnr   auuaAnr JO a~UJO
                                                                                           a;)nsnr JO tuawpudaa      salulS paguo
          810Z 'L AUIi\l
                                  WO;)·}{OOnnO(5)3:sawUra;)Pd :UUW3: ! 89ZZ/0~lZ-6~Z-~OE                                           : °laJ.
                                         0086-LLl£E    UP1.l01.!! '!WU11i\l'0086LL XOH °ood
                                                 uonnlnSUI    Iuu01pa.l.lo:)    IU.lapad
                                                        vOOZZ686 ·ON Ii\lSO
                                                                             R::lHld SRWVr
          HuH
Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 33 of 90 18-FOIA -00294                                                                                       ......•.
                                                                                                                                                                              ---
                                                               z
                                                                          . (110Z) Sa.1-H3::)-9~EOO-.1;)-11: 9 'oN
                                    . SaSB;) UOnBHOldxa PUlP 'aln;)aso.1d A-ICllBWll1n
pUB 'alBlInsaAul    Ol SAaU.10nV SalBlS paHuo     at.{l t.{HM .1at.{lallol ){.10M Sa;).1oJ
){SBl :)V:)I at.{.1 'bas la 18Z11 §§ ·:)·S·O    H anu      u'SaSB;) At.{dB.1110U.10d pUB
AHUa;)sqo PUt.{;) pUB 'UOnBHOldxa PUt.{;) 'S.10lBpa.1d IBnXaS Aq Ua.1put.{;)            1
                                                                      ! SlUallB       :)V:)I      pUB Sal;)uallB
llunBllnsaAul            :)V:)I      SnOJ.IBA alH        .&q uonullnsaAul                  alIl      JO          as.mo~
at.{l Ul 'At.{dB.1110U.10dPUt.{;) aq                  Ol pallaUB          saUJ       0l    paHwn            lOU lnq
lIulpnl;)Ul      'pallanB          .10 'pa.11nb;)B      'pa.1aAO;)SW saUJ lIB JO Sa.InlBullls
IBllllw     pUB sanlBA             (u1-VHSu)        1 uOls.1aA Wt.{H.IollIV t.{sBH a.1n;)as                         at.{.1     ·1
                                                                                                                 . aAoqB palB;)wul
s.Iaqwnu       aSB;) at.{l t.{HM puodsa.1.1o;)               PUB aAoqB               paUnuapl             Al.IBd-p.11t.{l at.{l JO
uonBlInsaAUl          IBUlw!.l;) aAp.aml! at.{l Ol palBla.I                    AIpa.IW       a.IB palSanba.I                 swaH      at.{.1
. MOlaq palsn            swan       at.{l lSanba.1     Aqa.1at.{ '.1alSanba.1              paulIls.1apun                 at.{l 'I
                  llZ~~ ONV Z~~            §§    ":)"S"O ~ lI'I.LI.L l:IlIUNO .LSlIoblll:I                              "I
                                                            0661 '~ .1aqol;)O :t.{l.11a JO "qUG
                                                 0-v9E-06-06L-~9~-'H      ·ON asua;)n    S,.1aAl.IQ
                                                             OL~9-L8-8n      ·ON AH.In;)as IB1;)0S
                                                           at.qe.IllUmlll:I lao_r uOPlaqs :amRN
                  ; UOHUWit0JUf           UOHUOHHU0p~        Al.:t'l3d-p.:t~l        ~U~MOnOJ            0t.{l   9.I0JJO     .IQl9QnbQ.I
pau1I1S.1apUn            at.{l    'lSanba.1      Slt.{l JO    luawlHJInJ             AlaWn          at.{l Ul            Pll:l 0.1
                                                               ·UZ~~       §    pUU Z9~        §§    ·:)·S·O            9 aln.1 .1apun
a.1nsoI;)slP 0l l;)a~qns a.1B sp.1o;)a.1 l;)a~qns nB 'Aqa.1all.1                                  "OOl-Zl-Ol-:J'I              sl a;).10i[
){su.1 :)V:)I IBuonuN alll Aq paulllssu                      .1aqwnu           asu;) all.1          "OtI..19-01 sl Gdaa                  Aq
paulIlssu      .1aqwnu           aSB;) all.1    ·tOl..tl..-d.L-V~Ot sl OS:)S               pUB lai[              alll    Aq paulllSSB
.1aqwnu       asu;)      all.1       . A;)uallB llunB.2nsaAul              :)V:)I      ll;)Ba       Ol      anblun           a.1aM lBlll
S.1aqwnu asu;) sn01.!uA paulllssu                    SUM uOHsanb               ul uonBllHsaAul               IU.1apaJ all.1
                                                                                                Z. MOIaq paUnuapl                    Al.1Bd
-P.1111l alll JO UOnn;)aso.1d IBulw1.!;) IB.1apaJ alll                          ul   (uaIqBD VSO Vu) aIquD                           Ua.1B)I
AaU.IOnV salBlS                  palluO    lUBlslssV      Aq       pasn         a.1aM sp.1o;)a.1 l;)a~qns                    all.1
          (II ·sluallu      :JV:JIIi puu        uSal;)Ua.'Bu :JV:Jlu       alll su AIaAH;:)adsa.I .Iauuula.Iall                          'Ol
pa.1.1aJa.1 AlaAH;)anO;) aq                lHM sluallu       puu       sapuallu           :)V:JI     pauOnuawa.10Ju                   all.1)
          Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 34 of 90                                                                     -
                                                                                                         ~UOnU~nSaAu1
alll    JO as.Ino;)        alll     u1       slua~u         :JV:JI     puu       Sa1;)ua~U           :JV:JI      alll     Aq
'.IalSanba.I         pau~1s.Iapun            alll     ~u1P.Iu~a.I        'Sl.Ioda'H         ~UPI;)U.I.L asu:J            IIV    .L
                                                     ~slUa~u      :)V:JI puu            sapua~u          :)V:JI alll Aq
pUU WO.IJ Sl.Ioda'H ~UPI;)U.I.L asu:)                        A;)Ua~U IU.I.IaJa.I pUU ~unUU1~1.IO IIV                            •9
                                                                               ~SlUa~u :JV:JI alll Aq (';)la
'gUUl8 ,. 8' J) SUOnU;)!UnUlUlO;)pUU 'Sl.Iod8.I                                'UPUU.IOUl8Ul'SlJAUPUJU                   nv .~
                                                        ~a.IUMUOS aS1:::JU:iJ:alll ~uJsn                    AluaH 'SIAl
Aq papalIa;)          pUU pap.Io;)a.I           UlUP .Ialllo          IIU pUU AUU (ll)                   ~uonU~nsaAUJ
S,AluaH . SIAlWO.IJ pa;)np0.Id                      'swu.I~o.Id       aQ!.ll1::jJ!D puu           OOqBX alll            WO.IJ
S~OI lUll;) lIu JO SldJ.I;)sUU.Il                     ataIdwo;)        0l      panwn        lOU lnq           ~u1PnI;)U1
saUJ     paluIa.I       lUll;)     .10 lUll;)         JO     spoda.I           UU     (~)        ~uluP      palU!;)OSSU
puu     'a.I!MlSO.IlI puu aQ!.ll1::jJ!D 0l panwTI lOU lnq                                ~u1PnI;)U!           'swu.I~o.Id
~U!.IUllS aUJ .Iaad-Ol-.Iaad                   ~Unuawn;)op              Sl.Ioda.I       UU (J)           ~SUOnUU!wuxa
A.IOlSJll      lau.Ialu!           JO        Sl.Ioda.I         UU        (a)          ~UOnUW.I0JU!              A.IlS~a.I
UlUaSSa;);)V          lIU puu           lUnO;);)U .Iasn              uIaofu      alll       U!    pau!UlUO;)            UlUP
lUnO;);)U .Iasn        0l panwn              lOU lnq        ~u!pnI;)u1          uonU~nSaAU!               s,AIuaH       'sIAl
Aq pa;)npo.Id           UluP       luno;);)u        .Iasn    UU (P)            ~swan        pauOnuawa.I0Ju               alll
0l panwTI        lOU lnq          ~u1PnI;)U!          swan      IUn~1P lIU JO S~unlas                         auoz      awn
puu     walsAs       ~unu.Iado          alll    ~Unuawn;)op              spoda.I         UU (;»)          ~[.~VlaO<IA~
·ou IR!.las ·SV~Zf:OZf:6.LS ·ou                      Iapow]       aA!.lP p.I1::q al1::jJ1::as1:: jJU!U!8lUO;)
"'''Jndwo<>      dOJduI           II<>O puu           •&.A!-XP 't[S~TJ           ~S!OUUS             •p..-ro<> .&xowaw
HD91 pua;)srm.I.L            u 0l        pal1wn          lOU lnq            ~u1PnI;)U!         swan        A.IUnUap1Aa
alll    JO SOlOlld nu             (q)     ~AluaH         . sIAl Aq papnpuo;)                   S){SUl uonuu1wuxa
puu     uOnUu1WUXa-a.Id                 llunuawn;)op            sp.Io;)a.I       nu      (u)      : 0l    panwn          lOU
lnq     ~U1PnI;)U! uonU~nSaAU!                      s,AIuaH       . sIAl WO.IJ pa;)np0.Id                 spoda.I        nv     . t>
                                                              ~uonu~nsaAu1               :JV:JI s,AluaH           . SIAlol
lUUns.Ind      papan0;)           puu        'pa.Iudwo;)        'palUIn;)IU;)           sanIuA       llsUH      SaIAl nv        • f:
                                                    ~IHa: alll Aq '[saIAl68ZL86                   'oN      IHa:] aAoqu
paUnuap1        Al.Iud-p.I111l alll JO U01lU~nsaAu1                            .I1alll 0l lUUns.Ind             UaAIH;)IAl
V..rL    puu     a.IAH       VS         Aq      'pauJuluJUW             puu       palue.I;)          SUOnU;)Junwwo;)
puu     'Sl.Ioda.I     ZOf: 'S~uW.Io;)a.I              'salOu        aAnU~nSaAU!               puu       MaJA.Ialu! nv          .Z
         Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 35 of 90
pa:j.sanba.I      swan        ;)1J1;)ads aln         ssassod          :j.OU op     S.Io:j.B.Iado :j.;)B.I:j.UO;)
                                                                                                              .10 's.Iau:j..IBd
'sa:j.BH11JB 'S:j.uallB               'sa1;)UallB          pauOnuaWa.I0JB            sn       pUB        'a;).I0d     ~sBL        0\101
a1n J1        °«II03:WONII)             ua.IpnlIO          panOldX3:       pUB llU1ss1W .I0J .Iawao                  lBuonBN        alI:j.
pUB '(110'1.111) °0'1'1 0'1.1 '(IIO'HOII)                          O;)U1 'UOnHBOO an;)sa'H                pglIO     alI:j. o:j. panWH
:j.nq llu1pnl;)Un          sa:j.BH11JBpUB s.Iau:j..IBd :j.;)B.I:j.UO;)
                                                                    a;).I0d ~sBL                          0\101     alI:j. uo pana.I
swallB       0\101        pUB sa1;)UallB 0\101                alI:j. 'AHBUOnWP\1              °:j.uaw:j..IBdaa a;)Hod lI;)Bag
UO:j.UAogalIl pUB 'a;)UJO SIJJFalIS                           AlunoO       alou1waS        'lad      alIl 0l pa:).1wH lOU lnq
lluwnl;)u1       s:j.uallB aA1padsa.I              .I1alI:j.pUB 'sa1;)UallB sn             'WB.I1l0.Id a;).I0d ~sBL               0\101
fBUOnBN ;:Hn          Aq pau1B:j.u1BW.IO/PUB 'papanO;)                              'pa:j.B.Iaua.'B 'pa;)npo.Id             'paA!a;)a.I
a.IaM u1a.IalI pa:j.sanba.I                BlBP PUB' 'SluaWn;)Op                   'sp.Io;)a.I      'UOHBW.I0JU1 alI.r,
                                                                                                            . Sa1.IB.Iqn
Bwaw         '.IalI:j.o    .10      ':j.uawa;).I0Jua         MBl AUB U1 sagJ                  lIB    JO      .IaJsUB.I:j.
.IO/PUB A.I:j.ua pUB                 'u01nsods1P             'ssa;)o.Id     alI:j. lluHuaWn;)Op              sp.Io;)a'H • n
                                                                   • ZV A.IW3: :j.a~;)Oa :j.B 'aU1B.IBUWB'H
aas       II· wopllUDI             panuQ         alI:j. pUB          BUH0.IBO lI:j.noS            U1     pa;)np0.Idll
AIPallaHB         a.IaM       sallBw1          asolI:j.     a.IalIM       pUB      'uoHsanb            U1     IIsallBw1
alI:j. JO .In OJ u1 pap1dap                      Ua.IpglI;)        alI:j. paUHuaP111 aABlI o:j. pallalIB
03:WON a.IalIM A;)UallB lluH.Ioda.I                          alI:j. Aq pau1B:j.u1BW aq                 o:j. pa.I1nba.I
a.IaM sp.Io;)a.I           lI;)ns      'AlIB;)UPadS               • (lId1AOII)     WB.I1l0.Id UOnB;)Unuap1
WH;)1A PUlIO alI:j. u1 UOHB;)UHuap1 .I0J (II03:WONil) ua.IpUlIO                                             panOldx3:
pUB      1lu1ss1W .IoJ             .Ia:j.uao     lBUOnBN alI:j. O:j. pa:j.nwqns                     a.IaM      sanlBA
asalIL        . AlBaH . sW Aq pa.IaAO;)a.I aq                          aABlI o:j. pallaHB           AlIdB.Illou.Iod
PUqo     J.O S0TH          vI (;    0t,{l J.o qO~0          .:toJ. s0.:tnl~u:a~s      ~l~~P         pu~       •s0nl~A
1-\1HS     II'S.IaUHuap1              anb1UQ        lBUOn;)Ws1.Inrll             II'S.IaqwnN        p.Io;)a'Hll alIL        ·01
      ~slua.'Bu 0\101         puu sapuallu                alIl 0\101      Aq pasn        UOHU;)nddB dO:)P!JD
lI.'BnO.IlI:j..10 Aq paU1B:j.qo UOnBW.I0JU1 UB o:j. panWTI :j.OU:j.nq 1luWnI;)U1
'(USd:)ll)        ma:).sAs          u0!l;)alOJd           PIN:)      alI:j. 1I1lnO.IlI:j. .10       Aq      paU1B:j.qo
.10 pau1u:j.u1BW 'pa:j.Ba.I;) 'papanO;)                      a.IaM 1I;)11IM'.Ia:j.sanba.I            pau1l1S.IapUn
alI:j. lluW.IBlla.I           'B:).Bp pUB            's:j.uawn;)op          'sp.Io;)a.I       UOHBW.I0JU1 n\1                ·6
                                                                                   ~slua1lu      s:).1pUB ma:).sAs
u0!l;)a:).oJd     PIN3        3V31       -eP!-l0L.>Iq:).nos alI:j. lI1lnO.IlI:j. .10 Aq paU1B:j.U!BW
puu       'palua.:r;)         'pal;)an0;)           a.:raM         1I;)11IM '.:ralsanba.:r           pau.'B1s.:rapun
alI:j. lluW.IB1la.I           'B:j.BP pUB            's:j.uawn;)op         'sp.Io;)a.I        'UOHBW.I0JU1 n\1               ·8
         Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 36 of 90
                                                                      s
                                                                                            . UO!S!;)8P .:mOAJO UOHBmlldx8
parp:q.ap        13    pUB lUaWlBaJl                paHpadxa          JOJ       SpJBpUBlS        al{l    JO AdO;)             13       apn1;)U!
aSBa1d 'lSanbaJ                   S!l{l 8HP8dxa           Ol 8uH;)ap A;)Ua.'BBJnOA P1nol{S                          . PI      II [ • ]   Sll{.'B!J
ssa;)oJd        8np lBnuBlsqns              JO ssol        al{l J8JJnsil         8S!MJal{lo lHM JalSanbaJ                     al{l aJ8l{M
8np S! lU8WlB8Jl paHpadxa                            'A1lBuonWpy                •.'Bu!SSa;)OJd paHpadx3:               • IA        §     'ap!no
a;)uaJaJ8"H py                UOnBWJoJuI JO WOP8aJd a;)nsnr                               JO luaWlJBdao             aas            'lSaJalu!
;)nqnd      l;)8JjB l{;)!l{M AHJ.'Balu! s,lUawu8Ao.'B al{l .'BuWJB.'BaJ suonsanb                                            ... S8A10AU!
ll.{~nOS UOnUWJOJU1 al.{l"                          'slSanbaJ        YIOd         ~U1UJaAO~ saunap1n~                       al.{l        Japun
aJal{M palUUJJUM S! luawlBaJl                               palwadx3:             ·luamllm.Il      palwadxa                JOJ lsanbaJ
sPH      ~qBU~!SClP ClSBClld '(:;r)(9)(B)Z££                              §    ';)'S.'O                    Ol
                      J..N3:JAIJ..
                              V3:1IJ.. ([RJ..HIRdXR DNI([1IVD:iI1I J..N:iIJAI:iIJ..
                                                                              VJ..S                                  •AI
                                   'ls!xa   lOU saop         lUl{l UlUP .10 'Sluawn;)Op                 'spJo;)aJ           'UOnUWJOJU!
paupads           al{l .'BunUls UOnUJu1;)ap paUnJa;)                           U aP!AoJd       asuald      'lualS!xaUOu                   aq ol
p8waap          aJU BlBp .10 'Sluawn;)op                     'spJo;)aJ          'UOHBWJOJU! palSanbaJ                      al{l JI
                      S([1IO:J:iIll J..NRJ..SIXlINON DNI([llVD:iI1I J..NlIWRJ..VJ..S                                 '111
                'pasuq       SBM swaH P!Bs PIol{l{HM Ol uo!spap                              JnOA L[;)!L[Muodn              suoHdwaxa
;)u!;)ads        aL[l alB;)WU! aSB8Id                     'U!8JaL[    palSanbaJ             UOHBWJOJU!·pUB                  'SlUaWn;)Op
'spJo;)aJ        aL[l JO uonJod             AUB aSOI;)S!P Ol SI!BJ .10 SPIOL[L[HMA;)Ua.'BBJnOA JI
                                                                                                                       . LZl lB ';:)'0
. ddy       . S· fl 60l> 'SU8Z!l!:J                 aas     'suondwaxa              JO uonB;)nddB          aL[l Ol S8L[;)BOJddB
IU;)!Jo.'BalU;).10          '(L)    (q)ZSS      §    '(9) (q)ZSS       §      Japun       suondwaxa        uo AIaJ lOU PInoL[s
Auuellu .InOA 'AHuu1J1ueds '0)U(;99                             §    'O'S'Q         9 'aos      'olnluls       Ol.{:j.
                                                                                                                    JO SUOP~1AO.Id
aL[l Japun            Iunp!A1Pu! uu ol aIq!ssa;);)u                    as!MJaL[lo S! l.{;)!L[MpJo;)aJ                  AUU PIol.{L[HM
ol ZSS      §    U! paU!UlUO;) uondwaxa                      AUU uo AIaJ nUL[s A;)Ua.'Buou                      'JaAOaJOTAl
                                                                                             '(l>10Z 'J!:J      ':J'U)           £n        ':J'U
. ddy    . S· fl 60l> 'a;)nsnr                 JO luawpudao                salBlS     paHufl      . A uOlllU!L[SUMU! S;)!l.{l3:
pUB AHIN!suodsa"H JOJ suaZ!H:J U! sIBaddy                                       JO pno:J      salulS     paHufl        aL[l Aq L[poJ
las su u' xapuJ               uL[.'BnuAu 13 U! suonda;)xa                     aSOL[l JOJ SUOSBaJ aL[l 'AlFlYFlads                          qnM
pUR •~UJl!-I.M              IT!    aPJAo.Id     aSBaId       'uonda;)xa           AUU SW!BI;) A;)Ua.'BBJnOA JI
                                   SNOIJ..dWRXR DNIallVD:iIll                    J..N3:W:iIJ..VJ..S      'II
                                                                                                • (m)lJZSS      §    • 0'   S'     n S     ql!.M.
a;)URTIdmoa           IT!   sman       asoql    lI!Hlqo Ol sdals                 A.llJssaaau     aql     a){lJl aSlJald                ' u!aJaL[
         Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 37 of 90
                                                                     9
                                                          "SlSanba.I         aSaIn    .3uTP.IB.3a.I UOTST;)apalqB.IOABJun
AUB IBaddB Ol ll.{llp               AW aATBM ABM OU UT '.IalSanba.I                           pau1l1S.IapUn       al.{l 'I •.
         'IVHddV         O.L .LHDIH SIHH.LSHObHH                         DNIUHVDHH           .LNHWH.LV.LS             "IlIA
                                                                                         ":).UaW:j..IBdaa al.{:j.Aq pasoI;)sTP
AUnJllUO.IM :j.ou a.IB 'sp.Io;)a.I                  JO swa:j.sAs a;)HSnr             JO :j.UaW:j..IBdaa "S" 0 JO s:j.;)a~qns
a.IB Ol.{MslBnP1A1pu1 JO sp.Io;)a.I                      lBl.{l a.Insua         ol s1 sa.Insol;)ua          asal.{:j. JO asod.Ind
al.{.L     "pa.ITnba.I         a.IB '[BZgg          §    ":)"S"O     g]       :j.;)V A;)BAPd     al.{l .Iapun        Af.IBd-p.I1l.{l
B Aq UOHBZPOlUnB pUB 'gBW Aq SlSanba.I                                       .3uHHwqns       IBnp!AWU! atH AJHuap!               Ol
:).Uap1JJns BlBP IBUOS.Iad a.Ial.{M '(T9E-roa                                W.I0d) SW.I0J AlHuapI            JO UOHB;)UH.Ia:)
paSOI;)ua aABl.{ I '(p)n"91                     §    "'H"d":)      8Z l.{HM a;)UBp.IO;);)B UI               "u!a.Ial.{ paUHuap!
Al.IBd-p.ITlll      alll       O:j. pa:j.Bla.I All;)a.IW        a.IB aAoqB palSanba.I                 BWP pUB 's:).Uawn;)op
'sp.Io;)a.I      'UOHBW.I0JUT al.{l UB a.Ial.{M lSanba.I                                Af.IBd-p.ITl.{:j. B     S1    STl.{.L
                                    lLLIJ..NHOI .!IO NOIJ..V~I.!II.L HH~                       • IIA
                        "01" 91    §   "'H" d":)        8Z Aq palBlllnWo.Id             SB SEwn pUB saaJ JO alnpal.{;)s
al.{l ol      aa.IllB      I      " (V)(f;)(B)Zgg           §      ":)"S"O       9      l.{EM a;)UBp.IO;);)B u1         slSanba.I
alB.IBdas      SB palBa.Il          aq Plnol.{s          aAoqB      palB.IaWnUa           slSanba.I     al.{l JO l.{;)BH
                        SHH.'I .'10 H'IOUHH3S               DNIUlIVDHH               .LNHWH.LV.LS           •IA
                "paull!S.Iapun           alll       ol UOHBU!W.Ialap B anssT O:j. ':j.sanba.I                  S!lll JO ld!a;)a.I
.IaUB      '(SABPHOl.{ ;)Hqnd            IBllaI pUB          'SABpuns            'SABP.InlBS      llu!pnI;)Xa)        SABP (OZ)
A:j.uaMl SBl.{ A;)UallB .InOA '(V)(9)(B)Zgg                              §    ":)"S"O     9 l.{HM a;)UBp.IO;);)B UI
                                SSHNI'IHWI.L DNIUlIVDHH                       .LNHWH.LV.LS             .A
         Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 38 of 90
                                                     L
                                                                                         (;)     sa.InsoI;)u3:
                         /
                                            -lSanba.I    s1l{l Ol asuodsa.I    ldruO.Id pUR UOnuanR
.InOA .IOJ   nOA    }(URl{J,         -89(;(;/091(;-69(;-90£    ~uTIIR;) Aq      .10     'aAoqR      SSa.IppR
    -l;)a.I.IO;) pUR an.Il S1 ~U10~a.IoJ al{l '9VL 1          § -J   - S -[l 8(; Ol lURnS.Ind 'A.In~.Iad
JO AnRuad al{l .Iapun         lRl{l a.IRI;)ap Aqa.Ial{ '.IalSanba.I      paU~1s.Iapun          al{l 'I
                   9Jo 1..1   §   .:J. S· a HZ 'RHUNa     NOlL V'HV'1:JHU        • XI
      Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 39 of 90
      19£-fOO W<lO.:!
                                                                                        'l4~nos   P10:)::l1    ::l4lJo p::l!qns ::l4l S! 04M (lmp!A!pU!JO ::lmllm~!s
                                                                                                                                                                        t
                                                                                                                                            'nOA Ol ~lI!U!~llad
    SplO:)alll~     10 AU~ al~:>0l Ol alq~un aq A~Wluawll~daa            alll 'laqwnu   AlpmaS !~POS mOA lnOlll!M. 'nOA Ol ~U!l~!al splo:>aljO U0!l~:>Y!luap!
         alll al~l!l!:>~j Ol AIUOlaqwnu            Al!ln:>as (~POS lnOA ap!AOld Ol pa:>JsualU not\. 'AlUlunIOA S! laqwnu           Alpmas     (UPOS mOA ~u!P!AOld
                                                                                                                                                                        f
                                                                                                       'a:>uap!Sal lUauUUllad 10J pamwpu "HnJMUI
     sua!!u 10 suaz!l!:> sal~lS pal!U[1l0U al~ 0llM S[Unp!A!PU! 10j 'slsanbal py A:>~A!Jd UUln lalllUl 'zss; Uo!pas 'J'S'[1 S;OllUunsmd slsanbal
    py UO!lUUllOjUJJO wopaal..! SUpassa:>old aq JJ!M slsanba~ '(Z)(U)UZSS; u0!l:>as 'J's'n S;Olluunslnd ,:a:>uap!SallUaUUUllad 10j pamwpu
        "HnjMU! ua!iu uu        10   salUlS pal!Un     allUo uaz!l!:> u" lalll!a aq lsnw vL61 jO py           ":>UAPd allllapun   lsanbal   U 'ilU!ll!wqns [Unp!A!pUJ
                                                                                                                                                                        z
                                                                                         'lll'ilnos (s)pJo:>aJ a4Uo pafqns         alll S! 0llM (Unp!A!pU! JO aW~N.1
                              8l0Z       '1.1 AUW alBa
                                                    'OOO'S;$U1~lIlalOW lOUJO aug U           (£)(!)uz:S;S; 'J's'n S;JO SUO!S!AOldaljllapun a(fluljs!und,s! sasualald
as(uJ lapun (s)pJo:>al ,{Ull 'aU!UPllqO 10 'ilu!lsanbaJ llllll pUU 'llloq JO sllla,( aA!J ulllll alOW lOU JO lU;lWUOs!Jdw! ,{q 10 00c,'0 [$ ullljl aJOW lOU
JO aug II Aq 100 I uo!pas 'J's'n 8 [ JO SUO!s!AOJda4l lapun 9[qllllS!und S! wawallllS S!ljlJo U0!lll:>!J!S[llJAUlllllljl pUlllslapun I pUll 'aAoqll pawllu
uoslad alll Wll Illllll pUll 'pallO:> pUll anll S! 'ilU!o'ilaloJ alllllllllll:>pawy JO sallllS pal!Un aljlJo SMU(allllapun AmfJad JO Al(lluad Japun aJll(:>ap I
                                                                                                                         01.61 'gg Jaqolno
                                                                         '£OS;OZ:JQ 'uol'aU!ljSUi\\ '(9100-£0 [ I) pa[old Slloda(l asn :l![qnd 'la:1Jpns pUll
luawa:1Juuu]i\[ JO a:l!JJO 'Sl!BJJV AlOlB[n:1Ja(lpUB uonBUlloJUl JO a:>!JJO aljl 0l pamwqns aq ABWuapmq S!ljl :1Jupnpal 10J suonsa:1J:1Jns'UOnBW10JU!
JO uo!paIl0:> aljl 'ilU!Ma!Aal pUll :1Junaldwo:> pUB 'papaau lllllp aljl :1JU!U!lllU!BW   pUB ~U!lalllll~ 'sa:>lnos lllllp ~U!lS!xa ~U!lj:>lBas 'SUO!PnJlSU!
:1JU!Ma!AalJOJ aW!l alll :1JU!pnl:>U!'asuodsal Jad slnolj OS;·Oa~BlaAll 0l palllW!lSa S! U0!lllWlOJU! JO u0!l:>aIl0:> S!ljl JOJ uapmq ~U!llodaJ :>!Iqnd
                                                                                                             '(£)(!)llZ:S;S;uo!pas 'J's'n S;10/PUll I 00 I uo!pas
'J's'n 8 [ Japun sa!lllluad IllU!WP:>0l lalsanbal alll pa[qns AllW W10J S!lIl uo UO!lllWJOJU!aSllld 'paljs!wnJ lOU S! UO!lllW10JU!S!ljl J! passa:>Old
aq lOU II!M slSanba(l 'luawlllldaQ alll Aq pasops!p "lInJ~uoJM lOU alll spJo:>aJ JO swalsAs a:>!lSnr JO luaWlllldaQ 's'n JO pa[qns alll alll OljM
Slllnp!A!pU!JO SplO:lal alllllllll amsua 0l S! UO!llll!:>!IOSS!ljljo asodmd alj]. 'pal!nbaJ S! 'BZ:S;S;u0!l:>as 'J's'n S;'vL61 JO PV A:>llA!ldallllapun l!llW
Aq slsanbal ~u!U!wqns S[llnp!A!pU! alll AJ!luap! OllUa!:>!JJns Blllp IBuoslad (p)l 17'9 [ uo!pas (ldJ 8Z: ljl!M a:>ullplo:>:>llUl 'luamarClS PV AJRA!.Id
                  OlOlIl£!S"O S3([JdX3 9100-£011
                   'ON awo 03AO~ddV W1IO.:!
                         Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 40 of 90
            19£"fOO   l'ru0'[
                                                                                               'llj'i3nos plO:Jal aljl JO pafqns      aql S! OljM Itlnp!A!pU! JO amltlU'i3!s
                                                                                                                                                                               p
                                                                                                                                                          'noA 01 'i3U!UPl:I.I;}d
         SP.lo:J;}.1[[ll JO AUll ;}11l:J0101 ;}Iqllun aq AllW 1uawUlldaa      ;}41 'J;}qwnu Al!ID:Jas Ill!:JOS JnoA 1n041!M 'noA 01 'i'llI!llllaJ sPJo:JaJ]o UO!lll:J!1!lU;}P!
               ;}lj1 ;}llll!l!:Jll] 01 A[UO J;}qwnu A1!Jn:Jas Ill!:JOS JnoA ;}P!AOJd 01 P;})jSll ;}Jll no A .AJlllUnloA S! J;}qwnu Al!Jn:J;}s IllpOS mOA 'i'llI!P!AOld f
                                                                                                                        ';}:Juap!S;}llU;}UtlWl;}d lOJ P;}U!Wptl AllnJMtl[
           SU;}![tllO SU;}Z!l!:J S;}ltl1S pa1!UD lOU ;}Jtl 04M Sltlnp!A!PlI! JOJ 'SlS;}nb;}J PV A:JtlA!ld u1l41 J;}41tlJ 'ZS~ UO!P;}S 'J'S'[l         ~ ollullnsmd   slsanb;}J
          PV UO!lllUJJO]Uj JO WOP;};}Jd Stl pass;}:Jold;}q      ll!M SlSanb;}lI '(Z)(tl)llZS~ UO!P;}S 'J'S'[l   ~ ollullnSJnd      ,,';}:JU;}P!S;}J lU;}UllWlad JOJ P;}U!WPll
            AIIl1JMtll U;}!ltl Ull JO sallllS P;}l!UD ;}ljljo U;}Z!l!:J ll" Jalj1!a aq lsnw 17L6[ JO PV A:JllA!Jd ;}lj1 J;}pun lSanbaJ tl 'i3u!u!wqns Illnp!A!puI t
                                                                                                ·tlj'i3nos (s)pJo:JaJ   aljUo    pa[qns   aqt S! OljM [llnp!A!pU! JO aWllN     I
                                  810Z '1.1 A:ew             aJBa                                                                                                   t
                                                                                                                                                                        a.lnJBu~hs
                                                                                                                                                                                •
l.                                                        'OOO'S;$ Ull41 aJOW 10UJO au!] II Aq (£                       JO SUO!S!AOld a4        pun al~1l4s!und's! sasualald
     as Ill] l;}pUn (s)plO:Ja.1 AUll 'i'lU!U!Blqo 10 ~u!lSanbal 1ll4i pUll 'i.jloq 10 SlBa,( aA!] U1l41 alOW lOU JO luawuos!Jdw!           ,.(q JO OOQ'OI$ UB41 aJOW lOU
     JO au!] II Aq 1001 UO!P;)S 'J'S' 0 81 ]0 SUO!s!AOJd ;)41 Japun ~lq1l4S!und S! luawallllS S!4110 UO!lll:J!]!SlllJ AUB11141pUlllSJ;)pUn I pUll ';)AOqll pawtm
     UOSJ;}d a41 Wll I lB4l pUll 'P;}lJO:J pUll anJl S! 'i'lU!o'i'l;}JoJ;)41lll4l ll:J!l;)WY JO salll1S pa1!UO a4l JO SMlll a4l J;)pun AlnfJad]o Al[llu;}d Japun ;}Jllj:J;}P I
                                                                                                                                 0661 't .Iaqol;)Q
                                                              1.1.1tt UPJ.IOM 'JUIUlW 'anuaAV                           qll.tl       "M"S     108S1          SS;;UPPV lU;}lln;)
                                                                                          '£OS;OZ Ja 'UO~U!l{SllM. '(9100-£0 [[) pafOJd Sllod;}1[ ;)SO :J!lqnd 'la'i'lpns pUll
     luawa'i'lllUllJt\l JO ;):J!JJO 'SJ!llJJY AJOlllln'i'la1[ pUll uOllllUJJoJuI JO ;):J!JJO ;)41 01 pau!wqns ;)q AllW u;)pmq S!l{l 'i'lupnp;)J JOJ SUOllS;)'i'l'i'lns 'UO!lIlWIOJU!
     JO UO!P;)1100 ;)41 'i'lU!M;)!A;)J pUll 'i'lull;)ldwo:J pUll 'pap;)au lllllp ;)4l 'i'lU!U!lllU!IlW pUll 'i'lU!l;)4111'i'l'sa:Jmos lllllp 'i'lU!lS!X;) 'i'lU!40Jll;)S 'SUO!PnJ1SU!
     'ilU!M::I!Aal 10J aUJ!l ::141'i'lu!pnpu! '::ISllOdS;}l lad SJn04 OS;'O a'i'lIlJaAll 01 palllUJ!lSa S! UOllllUJlOJU! JO uo!pa[[o:J S!41 JOJ uapmq 'ilU!llod;)J :J!]qnd
                                                                                                                       '(£)(!)IlZS;S; UO!P;)S 'J'S'O S;JO/PUll 1001 uOll:Jas
     'J'S'O   81 J;)pun Sa!lIIlU;)d lIlU!W!J:J 01 JalSanb;)l ::141pafqns AllW UJJoJ S!41 uo UO!lIlUJIOJU! aSllld 'pa4s!uJnJ lOU S! UOllllUJJOJU! S!41 J! passaoold
     ;}q lOU l1!M SlSanb;)<I 'luawlllldaa       a41 Aq P::lSOPS!P A[[nJ'iluOJM lOU ;}Jll spJo:JaJ JO SW;}lSAS a:Jllsn[ JO lUaWlllld;}a 'S'O JO p::lfqns ;}41 alll 04M
     Slllnp!A!pU! JO SpJo:J::IJ ::I4111141::Imsua 01 S! UOlllll!:J!IOS S!l{Uo ::Isodmd al{.L 'paJ!nbaJ S! 'IlZS;S;UO!P::lS 'J'S'O     S; 'PL61 JO PY AOllA!Jd a41 J::Ipun ]!IlUJ
     Aq SlS;}nb;}J 'i'lu!U!wqns Slllnp!A!pU! ;)41 AJ!luap! OllUa!:J!JJns lllllp IllUOSJad (P)1P'91 u0!l:Jas <IdJ sz: 41!M a:Jullplo:J:Jll ul 'luaWal1l1S PV A;)1lAlJd
                      OlOW £/so S31IIdX3 9100"£0 II
                       ·ON HWO 03AOllddV WlIO'[
                                                                                                                                                   ;);}!lsnr JO lU;)Wpud;)(l       S'fl
                                Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 41 of 90
Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 42 of 90




Attachment B
       Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 43 of 90
                                             u.s. Department    of Justice

                                             Office of Justice Programs

                                             Office of the General Counsel




May 16,2017


Mr. James Price
Reg. No. 98922004
Federal Correctional Institution
P.O. Box 779800
Miami, FL 33177


Re: OJP FOIA No. 17-00209

Dear Price:

This is to acknowledge receipt of your Freedom of Information Act/Privacy Act request, dated
May 5, 2017, and received in the Office of Justice Programs (OJP), Office of the General
Counsel, on May 16, 2017. A copy of your request is attached for your convenience.

The records you seek require a search in another OJP office and so your request falls within
"unusual circumstances." See 5 U.S.C. § 552(a)(6)(B)(i)-(iii). Because of these unusual
circumstances, we are extending the time limit to respond to your request beyond the ten
additional days provided by the statute. We have not yet completed a search to determine
whether there are records within the scope of your request. The time needed to process your
request will necessarily depend on the complexity of our records search and on the volume and
complexity of any records located. For your information, this Office assigns incoming requests
to one of three tracks: simple, complex, or expedited. Each request is then handled on a first-in,
first-out basis in relation to other requests in the same track. Simple requests usually receive a
response in approximately one month, whereas complex requests necessarily take longer. At this
time, your request has been assigned to the complex track. You may wish to narrow the scope of
your request to limit the number of potentially responsive records or agree to an alternative time
frame for processing, should records be located; or you may wish to await the completion of our
records search to discuss either of these options.

Your request is assigned to Delores Johnson, Contract Paralegal Specialist III, for processing. If
you have any questions or wish to discuss reformulation or an alternative time frame for the
processing of your request, you may contact Ms. Johnson by telephone at (202) 307-1511, via e-
            Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 44 of 90



    Page 2 of2

    mail, or you may write to this office at OlP, 810 7th Street, N.W., Room 5400, Washington, D.C.
    20531. Please include the above-referenced OlP FOIA number. Lastly, you may contact our
    FOIA Public Liaison at the above telephone number to discuss any aspect of your request.

    Sincerely,


    \~~
~   Dorothy A. Lee
    Government Information Specialist
    Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 45 of 90
                                            U.S. Department of Justice

                                            Office of Justice Programs

                                            Office of the General Counsel

                                                   Washington, D.C. 20531
                                                  November 8, 2017




Mr. James Price
Register: 98922-004
Federal Correctional Institution
P.O. Box 779800
Miami, FL 33177-9800

Re: OJP FOIA No. 18-00059

Dear Mr. Price:

This is to acknowledge receipt of your Freedom of Information Act/Privacy Act request, dated
October 31,2017, and received in the Office of Justice Programs (OJP), Office of the General
Counsel, on November 7,2017. A copy of your request is attached for your convenience.

The records you seek require a search in another OJP office and so your request falls within
"unusual circumstances." See 5 U.S.C. § 552(a)(6)(B)(i)-(iii). Because of these unusual
circumstances, we are extending the time limit to respond to your request beyond the ten
additional days provided by the statute. We have not yet completed a search to determine
whether there are records within the scope of your request. The time needed to process your
request will necessarily depend on the complexity of our records search and on the volume and
complexity of any records located. For your information, this Office assigns incoming requests
to one of three tracks: simple, complex, or expedited. Each request is then handled on a first-in,
first-out basis in relation to other requests in the same track. Simple requests usually receive a
response in approximately one month, whereas complex requests necessarily take longer. At
this time, your request has been assigned to the complex track. You may wish to narrow the
scope of your request to limit the number of potentially responsive records or agree to an
alternative time frame for processing, should records be located; or you may wish to await the
completion of our records search to discuss either of these options.

Your request is assigned to Delores Johnson, FO IA Contract Paralegal, for processing. If you
have any questions or wish to discuss reformulation or an alternative time frame for the
processing of your request, or you may contact Ms. Johnson by telephone at (202) 307-6235,
via e-mail at OeloresJohnson@usdoj.gov,    you may write to this office at FOIAOJP, 810 7th
Street, N.W., Washington, D.C. 20531.
       Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 46 of 90



Page 2 of2

  Please include the above-referenced OlP FOIA number. Lastly, you may contact our FOIA
  Public Liaison at the above telephone number to discuss any aspect of your request.

  Sincerely,



   )t~c:~{/~
  Dorothy A. Lee
  Senior Government Information Specialist

  Attachment( s)
      Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 47 of 90
                                              U.S. Department of Justice

                                              Office of Justice Programs

                                              Office of the General Counsel


                                                     Washington. D.C. 20531
                                                     January 24, 2018




Via U.S. Mail:

Mr. James Price
Register Number # 98922004
Federal Correctional Institution
P.O. Box 779800
Miami, FL 33177-9800

Re: OJP FOIA No. 18-00136

Dear Mr. Price:

This is to acknowledge receipt of your Freedom of Information Act/Privacy Act request, dated
January 10,2018, and received in the Office of Justice Programs (OJP), Office of the General
Counsel, on January 23, 2018. A copy of your request is attached for your convenience.

The records you seek require a search in another OJP office and so your request falls within
"unusual circumstances." See 5 U.S.C. § 552(a)(6)(B)(i)-(iii). Because of these unusual
circumstances, we are extending the time limit to respond to your request beyond the ten
additional days provided by the statute. We have not yet completed a search to determine
whether there are records within the scope of your request. The time needed to process your
request will necessarily depend on the complexity of our records search and on the volume and
complexity of any records located. For your information, this Office assigns incoming requests
to one of tlu'ee tracks: simple, complex, or expedited. Each request is then handled on a first-in,
first-out basis in relation to other requests in the same track. Simple requests usually receive a
response in approximately one month, whereas complex requests necessarily take longer. At this
time, your request has been assigned to the complex track. You may wish to narrow the scope of
your request to limit the number of potentially responsive records or agree to an alternative time
frame for processing, should records be located; or you may wish to await the completion of our
records search to discuss either of these options.

We have not yet made a determination on your request for expedited processing. You will be
notified once a determination has been made.

Your request is assigned to Delores Johnson, FOIA Contract Paralegal, for processing. If you
have any questions or wish to discuss reformulation or an alternative time frame for the
processing of your request, you may contact Ms. Johnson by telephone at (202) 307-6235, via e-
mail at Delores.Johnson@usdoj.gov, or you may write to this office at FOIAOJP, 810 7th Street,
                 Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 48 of 90



          Page 2 of2

          N.W., Washington, D.C. 20531. Please include the above-referenced OIP FOIA
          number. Lastly, you may contact our FOIA Public Liaison at the above telephone number to
          discuss any aspect of your request.


          Sincerely,

; ~/'-:        _)) t> (\JvuJ  O~           -~N;v--
          Dorothy A. Lee
 I,.      Senior Government Information Specialist

          Attachment( s)
      Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 49 of 90
                                             u.s. Department       of Justice

                                             Office of Justice Programs

                                             Office of the General Counsel

                                                    Washington. D.C. 20531



                                                    February 8, 2018




VIA Electronic Mail: Pricejames(a).outlook.com

Mr. James Price
Register Number # 98922004
Federal Correctional Institution
P.O. Box 779800
Miami, FL 33177-9800

Re: OJP FOIA No. 18-00150

Dear Mr. Price:

This is to acknowledge receipt of your January 31, 2018, Freedom ofInformation Act/Privacy
Act (FOIA/PA) request that was sent to the U.S. Department Justice, Office ofInformation
Policy (OIP). On February 8, 2018, OIP forwarded your request to the Office of Justice
Programs (OJP), Office of the General Counsel. A copy of the request is attached for your
convemence.

The records you seek require a search in another OJP office and so your request falls within
"unusual circumstances." See 5 U.S.C. § 552(a)(6)(B)(i)-(iii). Because of these unusual
circumstances, we are extending the time limit to respond to your request beyond the ten
additional days provided by the statute. We have not yet completed a search to determine
whether there are records within the scope of your request. The time needed to process your
request will necessarily depend on the complexity of our records search and on the volume and
complexity of any records located. For your information, this Office assigns incoming requests
to one of three tracks: simple, complex, or expedited. Each request is then handled on a first-in,
first-out basis in relation to other requests in the same track. Simple requests usually receive a
response in approximately one month, whereas complex requests necessarily take longer. At this
time, your request has been assigned to the complex track. You may wish to narrow the scope of
your request to limit the number of potentially responsive records or agree to an alternative time
frame for processing, should records be located; or you may wish to await the completion of our
records search to discuss either of these options.

Your request is assigned to Delores Johnson, FOIA Contract Paralegal, for processing. If you
have any questions or wish to discuss reformulation or an alternative time frame for the
        Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 50 of 90



Page 2 of2

processing of your request, you may contact Ms. Johnson by calling the Oftice of the General
Counsel at (202) 307-6235, via e-mail at FOIAOJP@usdoj.gov, or you may write to this office
at:

                     US DOJ, Office of Justice Programs
                     Office of the General Counsel
                     810 7th Street, N.W.
                     Washington, D.C. 20531

                     Attn: FOIA

Please include the above-referenced OJP FOIA number. Lastly, you may contact our FOIA
Public Liaison at the above telephone number to discuss any aspect of your request.

Thank you,

FOIAOJP
       Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 51 of 90
                                   U.S. Department of Justice

                                             Office of Justice Programs

                                    Office of the General Counsel
  _________________________________________________________________________
                                                    Washington, D.C. 20531


                                                    February 15, 2018




VIA U.S. Mail:

Mr. James Price
Register Number: 98922-004
Federal Correctional Institution
P.O. Box 779800
Miami, FL 33177-9800

Re: OJP FOIA No. 18-00156

Dear Mr. Price:

This is to acknowledge receipt of your February 14, 2018, Freedom of Information Act/Privacy
Act (FOIA/PA) request, which was received in the Office of Justice Programs (OJP), Office of
the General Counsel, on February 14, 2018. A copy of your request is attached for your
convenience.

The records you seek require a search in another OJP office and so your request falls within
"unusual circumstances." See 5 U.S.C. § 552(a)(6)(B)(i)-(iii). Because of these unusual
circumstances, we are extending the time limit to respond to your request beyond the ten
additional days provided by the statute. We have not yet completed a search to determine
whether there are records within the scope of your request. The time needed to process your
request will necessarily depend on the complexity of our records search and on the volume and
complexity of any records located. For your information, this Office assigns incoming requests
to one of three tracks: simple, complex, or expedited. Each request is then handled on a first-in,
first-out basis in relation to other requests in the same track. Simple requests usually receive a
response in approximately one month, whereas complex requests necessarily take longer. At this
time, your request has been assigned to the complex track. You may wish to narrow the scope of
your request to limit the number of potentially responsive records or agree to an alternative time
frame for processing, should records be located; or you may wish to await the completion of our
records search to discuss either of these options.

Your request is assigned to Delores Johnson, FOIA Contract Paralegal, for processing. If you
have any questions or wish to discuss reformulation or an alternative time frame for the
        Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 52 of 90



Page 2 of 2

processing of your request, you may contact Ms. Johnson by calling the Office of the General
Counsel at (202) 307-6235, via e-mail at FOIAOJP@usdoj.gov, or you may write to this office
at:

                     US DOJ, Office of Justice Programs
                     Office of the General Counsel
                     810 7th Street, N.W.
                     Washington, D.C. 20531

                     Attn: FOIA

Please include the above-referenced OJP FOIA number. Lastly, you may contact our FOIA
Public Liaison at the above telephone number to discuss any aspect of your request.

Thank you,

FOIAOJP
       Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 53 of 90
                                             u.s. Department       of Justice

                                             Office of Justice Programs

                                             Office of the General Counsel


                                                    Washington, D,C, 20531



                                                    February 15,2018




VIA Electronic Mail: Pricejamese@outlook.com

Mr. James Price
Register Number: 98922-004
Federal Correctional Institution
P,O. Box 779800
Miami, FL 33177-9800

Re: OJP FOIA No. 18-00157

Dear Mr. Price:

This is to acknowledge receipt of your February 13,2018, Freedom ofInformation Act/Privacy
Act (FOIAlPA) request, which was received in the Office of Justice Programs (OJP), Office of
the General Counsel, on the same date. A copy of your request is attached for your convenience.

The records you seek require a search in another OJP office and so your request falls within
"unusual circumstances." See 5 U.S,C. § 552(a)(6)(B)(i)-(iii). Because of these unusual
circumstances, we are extending the time limit to respond to your request beyond the ten
additional days provided by the statute. We have not yet completed a search to determine
whether there are records within the scope of your request. The time needed to process your
request will necessarily depend on the complexity of our records search and on the volume and
complexity of any records located. For your information, this Office assigns incoming requests
to one of three tracks: simple, complex, or expedited. Each request is then handled on a first-in,
first-out basis in relation to other requests in the same track. Simple requests usually receive a
response in approximately one month, whereas complex requests necessarily take longer. At this
time, your request has been assigned to the complex track. You may wish to narrow the scope of
your request to limit the number of potentially responsive records or agree to an alternative time
frame for processing, should records be located; or you may wish to await the completion of our
records search to discuss either of these options.

Your request is assigned to Delores Johnson, FOIA Contract Paralegal, for processing. If you
have any questions or wish to discuss reformulation or an alternative time frame for the
        Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 54 of 90



Page 2 of2

processing of your request, you may contact Ms. Johnson by calling the Office of the General
Counsel at (202) 307-6235, via e-mail at FOlAOJP@usdoj.gov, or you may write to this office
at:

                     US DOJ, Office of Justice Programs
                     Office of the General Counsel
                     810 7th Street, N.W.
                     Washington, D.C. 20531

                     Attn: FOIA

Please include the above-referenced OJP FOlA number. Lastly, you may contact our FOIA
Public Liaison at the above telephone number to discuss any aspect of your request.

Thank you,

FOIAOJP
     Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 55 of 90
                                             u.s. Department       of Justice

                                             Office of Justice Programs

                                             Office of the General Counsel

                                                    Washington, D.C. 20531



                                                    May 17,2018




VIA U.S. Mail:

Mr. James Price
Register Number: 98922-004
Federal Correctional Institution
P.O. Box 779800
Miami, FL 33177-9800

Re: OJP FOIA No. 18-00260

Dear Mr. Price:

This is to acknowledge receipt of your May 1,2018, Freedom ofInformation Act/Privacy Act
(FOIA/PA) request, which was received in the Office of Justice Programs (OlP), Office of the
General Counsel, on May 9, 2018. A copy of your request is attached for your convenience.

The records you seek require a search in another OJP office and so your request falls within
"unusual circumstances." See 5 U.S.C. § 552(a)(6)(B)(i)-(iii). Because of these unusual
circumstances, we are extending the time limit to respond to your request beyond the ten
additional days provided by the statute. We have not yet completed a search to determine
whether there are records within the scope of your request. The time needed to process your
request will necessarily depend on the complexity of our records search and on the volume and
complexity of any records located. For your information, this Office assigns incoming requests
to one of three tracks: simple, complex, or expedited. Each request is then handled on a first-in,
first-out basis in relation to other requests in the same track. Simple requests usually receive a
response in approximately one month, whereas complex requests necessarily take longer. At this
time, your request has been assigned to the complex track. You may wish to narrow the scope of
your request to limit the number of potentially responsive records or agree to an alternative time
frame for processing, should records be located; or you may wish to await the completion of our
records search to discuss either of these options.

We have not yet made a determination on your request for expedited processing. You will be
notified once a determination has been made.
       Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 56 of 90



Page 2 of2

Your request is assigned to   Delores Johnson, FOIA Contract Paralegal, for processing. If you
have any questions or wish    to discuss reformulation or an alternative time frame for the
processing of your request,   you may contact Ms. Johnson by calling the Office of the General
Counsel at (202) 307-6235,     via e-mail at FOIAOJP@usdoj.gov, or you may write to this office
at:

                      US DOJ, Office of Justice Programs
                      Office of the General Counsel
                      810 7th Street, N.W.
                      Washington, D.C. 20531

                      Attn: FOIA

Please include the above-referenced OJP FOIA number. Lastly, you may contact our FOIA
Public Liaison at the above telephone number to discuss any aspect of your request.

Sincerely,




e.~{}~£V
Senior Government Information Specialist

Attachment( s)
      Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 57 of 90
                                             u.s. Department       of Justice

                                             Office of Justice Programs

                                             Office of the General Counsel


                                                    Washington. D.C. 20531



                                                    June 5, 2018




VIA U.S. Mail:

Mr. James Price
Register Number: 98922-004
Federal Correctional Institution
P.O. Box 779800
Miami, FL 33177-9800

Re: OJP FOIA No. 18-00288

Dear Mr. Price:

This is to acknowledge receipt of your May 7, 2018, Freedom of Information Act/Privacy Act
(FOIAlPA) request that was sent to the U.S. Department of Justice, Office of Justice Programs
(OJP), Office of Juvenile Justice and Delinquency Prevention (OJJDP). On May 30, 2018,
OJJDP forwarded your request, which was received on the same date, to the Office of the
General Counsel. A copy of the request is attached for your convenience.

The records you seek require a search in another OJP office and so your request falls within
"unusual circumstances." See 5 U.S.C. § 552(a)(6)(B)(i)-(iii). Because of these unusual
circumstances, we are extending the time limit to respond to your request beyond the ten
additional days provided by the statute. We have not yet completed a search to determine
whether there are records within the scope of your request. The time needed to process your
request will necessarily depend on the complexity of our records search and on the volume and
complexity of any records located. For your information, this Office assigns incoming requests
to one of three tracks: simple, complex, or expedited. Each request is then handled on a first-in,
first-out basis in relation to other requests in the same track. Simple requests usually receive a
response in approximately one month, whereas complex requests necessarily take longer. At this
time, your request has been assigned to the complex track. You may wish to narrow the scope of
your request to limit the number of potentially responsive records or agree to an alternative time
frame for processing, should records be located; or you may wish to await the completion of our
records search to discuss either of these options.

We have not yet made a determination on your request for expedited processing. You will be
notified once a determination has been made.
       Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 58 of 90



Page 2 of2

Your request is assigned to Monica Potter-Johnson, Government Information Specialist, for
processing. If you have any questions or wish to discuss reformulation or an alternative time
frame for the processing of your request, you may contact Ms. Potter-Johnson by calling the
Office of the General Counsel at (202) 307-6235, via e-mail at FOIAOJP@usdoj.gov, or you
may write to this office at:

                              US DOl, Office of Justice Programs
                              Office of the General Counsel
                              810 7th Street, N.W.
                              Washington, D.C. 20531

                              Attn: FOIA

Please include the above-referenced OJP FOIA number. Lastly, you may contact our FOIA
Public Liaison at the above telephone number to discuss any aspect of your request.

Sincerely,



  cR~t2~
Dorothy A. Lee
Senior Government Information Specialist

Attachment( s)
      Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 59 of 90
                                               u.s. Department        of Justice

                                               Office of Justice Programs

                                               Office of the General Counsel


                                                      Washington, D,C, 20531


                                                      June 11,2018


 VIA U.S. Mail:

 Mr. James Price
 Register Number: 98922-004
 Federal Correctional Institution
 P.O. Box 779800
 Miami, FL 33177-9800

 Re: OJP FOIA No. 18-00294

 Dear Mr. Price:

 Thi's is to acknowledge receipt of your May 7, 2018, Freedom ofInformation Act/Privacy Act
 (FOIA/PA) request that was sent to the U.S. Department of Justice (DOJ), Office of Justice
Programs (OJP), Office of Juvenile Justice Delinquency and Prevention Justice Programs
(OJJDP). On May 30, 2018, OJJDP directed your request to OJP's Office of the General
Counsel for processing and responding directly to you. A copy of the request is attached for
your convenience. Also, this letter acknowledges your May 7, 2018, request to the DOJ National
Internet Crimes Against Children Task Force Program (NICACTFP) "ATTN: Office of the
Attorney General." The DOJ Mail Referral Unit forwarded your letter to OJP's Office of the
General Counsel on June 6, 2018. A copy of your request is attached for your convenience.
Because the requests appear similar, this Office will assign one FOIA Request Number, as
indicated above.

 The records you seek require a search in another OJP office and so your request falls within
 "unusual circumstances." See 5 U.S.c. § 552(a)(6)(B)(i)-(iii). Because of these unusual
 circumstances, we are extending the time limit to respond to your request beyond the ten
 additional days provided by the statute. We have not yet completed a search to determine
whether there are records within the scope of your request. The time needed to process your
request will necessarily depend on the complexity of our records search and on the volume and
complexity of any records located. For your information, this Office assigns incoming requests
to one of three tracks: simple, complex, or expedited. Each request is then handled on a first-in,
first-out basis in relation to other requests in the same track. Simple requests usually receive a
response in approximately one month, whereas complex requests necessarily take longer. At this
time, your request has been assigned to the complex track. You may wish to narrow the scope of
your request to limit the number of potentially responsive records or agree to an alternative time
frame for processing, should records be located; or you may wish to await the completion of our
records search to discuss either of these options.
     Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 60 of 90



Page 2 of2

We have not yet made a determination on your request for expedited processing. You will be
notified once a determination has been made.

Your request is assigned to Monica Potter-Johnson, Government Information Specialist, for
processing. If you have any questions or wish to discuss reformulation or an alternative time
frame for the processing of your request, you may contact Ms. Potter-Johnson by calling the
Office of the General Counsel at (202) 307-6235, via e-mail at FOIAOJP@usdoj.gov, or you
may write to this office at:

                              US DOJ, Office of Justice Programs
                              Office of the General Counsel
                              810 7th Street, N.W.
                              Washington, D.C. 20531

                              Attn: FOrA

Please include the above-referenced OJP FOIA number. Lastly, you may contact our FOIA
Public Liaison at the above telephone number to discuss any aspect of your request.

Sincerely,



Dorothy A. Lee
Senior Government Information Specialist

Attachment(s)
Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 61 of 90




Attachment C
      Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 62 of 90




From: Johnson, Delores [mailto:Delores.Johnson@usdoj.gov]
Sent: Tuesday, May 16,20173:14 PM
To: Scott, Elizabeth (OJP)<Elizabeth.Scott@ojp.usdoj.gov>
Cc: Polk, Nicki (OJP)<Nicki.Polk@ojp.usdoj.gov>; Foote, Ralph (OJP)<Ralph.E.Foote@ojp.usdoj.gov>
Subject: Records Search for 17-FOIA-00209

Request for Documents        for Request # '17-FOIA-00209'.   Your response due date is:   5/23/2017
12:00:00 AM Message from SENDER:              Hi All:



Please see the attached FOIA request. Keeping in line with the 5-day turnaround time, your
response is due by May 23,2017.


Please ensure you reply back with:


1. Your search and processing time,
2. What records systems were searched,
3. Search terms used to locate responsive        documents.



All responsive    documents    should be emailed only to FOIAOJP@usdoj.gov,     and must include
FOIA Request Number         17-FOIA-00209.


Request#:      17-FOIA-00209


Description:


Document       regarding   ICAC case number   11-17890 and ICAC information   pertaining   to South and
Central Florida



Thank you.


Delores Johnson
FOIA Contractor
      Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 63 of 90




From: Office of General Counsel [mailto:FOIAOJP@usdoj.gov]
Sent: Tuesday, November 07, 2017 3:41 PM
To: Foote, Ralph (OJP)<Ralph.E.Foote@ojp.usdoj.gov>
Cc: Polk, Nicki (OJP)<Nicki.Polk@ojp.usdoj.gov>; Scott, Elizabeth (OJP)<Elizabeth.Scott@ojp.usdoj.gov>
Subject: Records Search for 18-FOIA-00059

You have received this email message from FOIAXpress Request for Documents. Message from
SENDER: FOIA Contact(s):


Please see the attached FOIA request. Keeping            in line with the 5-day turnaround time, your
response is due by November 15, 2017.


Please ensure you reply back with:


1. Your search and processing time,
2. What records systems were searched,
3. Search terms used to locate responsive           documents.



All responsive    documents      should be emailed only to FOIAOJP@usdoj.gov,             and you must
include the FOIA Request Number              18-FOIA-00059.


Request#:      18-FOIA-00059


Description:


Requesting     information     and documentation      on the following   subjects:   1. The Internet   Crimes
Against Children-Task Forces (ICAC-TF) 2. Organizational chart for the Child Exploitation and
Obscenity Section (CEOS) 3. The High Technology Investigations Unit (HTIU) 4. Index of all cases
and evidence processed by HTIU 5. Complete list of all cases referred to the HTIU 6. Complete
list if Equities requested for implementation from and Equities submitted to the Executive
Secretariat    ... [SEE ATTACHED REQUEST]



Thank you.


Dorothy   A. Lee
Government       Information    Specialist
      Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 64 of 90




From: Office of General Counsel [mailto:FOIAOJP@usdoj.gov]
Sent: Tuesday, January 23, 2018 1:05 PM
To: Foote, Ralph (OJP)<Ralph.E.Foote@ojp.usdoj.gov>
Cc: Polk, Nicki (OJP) <Nicki.Polk@ojp.usdoj.gov>; Scott, Elizabeth (OJP)<Elizabeth.Scott@ojp.usdoj.gov>
Subject: Records Search for 18-FOIA-00136

Request for Documents       for Request # '18-FOIA-00136'.       Your response due date is: 1130/2018
12:00:00 AM Message from SENDER:              FOIA Contact(s):



Please see the attached FOIA request. Keeping in line with the 5-day turnaround time, your
response is due by January 30, 2018.


Please ensure you reply back with:


1. Your search and processing time,
2. What records systems were searched,
3. Search terms used to locate responsive        documents.



All responsive    documents    should be emailed only to FOIAOJP@usdoj.gov,           and you must
include the FOIA Request Number          18-FOIA-00136.


Request#:      18-FOIA-00136


Description:


Subject: DOJ and OJP "Internet        Crimes Against Children Task Forces." Requesting the records,
information,     and documentation,     a listed description   no. 1-31 is provided   in attached   Request



Thank you.


Delores Johnson
FOIA Contractor
     Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 65 of 90




From: Office of General Counsel [mailto:FOIAOJP@usdoj.gov]
Sent: Thursday, February 08, 2018 11:46 AM
To: Foote, Ralph (OJP)<Ralph.E.Foote@ojp.usdoj.gov>
Cc: Polk, Nicki (OJP) <Nicki.Polk@ojp.usdoj.gov>; Scott, Elizabeth (OJP)<Elizabeth.Scott@ojp.usdoj.gov>
Subject: Records Search for 18-FOIA-00150

Request for Document~ for Request # '18-FOIA-00150'. Your response due date is: 211512018
12:00:00 AM Message from SENDER:

FOIA Contact(s}:



Please see the attached       FOIA request.   Keeping in line with the S-day turnaround    time, your
response is due by February IS, 2018.


Please ensure you reply back with:


1. Your search and processing time,
2. What records systems were searched,
3. Search terms used to locate responsive        documents.



All responsive    documents    should be emailed only to FOIAOJP@usdoj.gov,         and you must
include the FOIA Request Number           18-FOIA-001S0.


Request#:      18-FOIA-001S0


Description:


Request a copy of the names, titles, organizations,        and terms of service for the current   and past
members     of the National    Internet   Crimes Against Children Data Systems Steering Committee.

Request copy of all appropriations        and actual expenditures   for FY2008 through    FY2017. [SEE
ATTACHED REQUEST]



Thank you.


Delores Johnson
FOIA Contractor
      Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 66 of 90




From: Office of General Counsel [mailto:FOIAOJP@usdoj.gov]
Sent: Thursday, February 15, 2018 10:01 AM
To: Foote, Ralph (OJP)<Ralph.E.Foote@ojp.usdoj.gov>
Cc: Polk, Nicki (OJP) <Nicki.Polk@ojp.usdoj.gov>; Scott, Elizabeth (OJP)<Elizabeth.Scott@ojp.usdoj.gov>
Subject: Records Search for 18-FOIA-00156

Request for Documents for Request # '18-FOIA-00156'.           Your response due date is: 2/23/2018
12:00:00 AM Message from SENDER:

FOIA Contact(s):



Please see the attached       FOIA request.   Keeping in line with the S-day turnaround   time, your
response is due by February 23, 2018.


Please ensure you reply back with:


1. Your search and processing time,
2. What records systems were searched,
3. Search terms used to locate responsive        documents.



All responsive    documents    should be emailed only to FOIAOJP@usdoj.gov,         and you must
include the FOIA Request Number         18-FOIA-001S6.


Request#:      18-FOIA-001S6


Description:


Request: A summary       report of the total number of Secure Hash Algorithm       version 1 (SHA-1")
values identified or reported by YEAR by the South Florida Internet Crimes Against Children
Task Force from FY 2008 through FY 2017. This report should include both the summary data
and the summary       by data by actual SHA-1 value.

[SEE ATTACHED REQUEST]



Thank you.


Delores Johnson
FOIA Contractor
     Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 67 of 90




From: Office of General Counsel [mailto:FOIAOJP@usdoj.gov]
Sent: Thursday, February 15, 2018 10:08 AM
To: Foote, Ralph (OJP)<Ralph.E.Foote@ojp.usdoj.gov>
Cc: Polk, Nicki (OJP)<NickLPolk@ojp.usdoj.gov>; Scott, Elizabeth (OJP) <Elizabeth.Scott@ojp.usdoj.gov>
Subject: Records Search for 18-FOIA-00157

Request for Documents for Request # 'IS-FOIA-OO 157'. Your response due date is: 2/23/20 IS
12:00:00 AM Message from SENDER:

FOIA Contact(s}:



Please see the attached FOIA request. Keeping in line with the 5-day turnaround time, your
response is due by February 23, 2018.

Please ensure you reply back with:

1. Your search and processing time,
2. What records systems were searched,
3. Search terms used to locate responsive documents.



All responsive documents should be emailed only to FOIAOJP@usdoj.gov, and you must
include the FOIA Request Number 18-FOIA-00157.

Request#: 18-FOIA-00157

Description:

Request: Copies of all CaseTracking Reports for South Florida Internet Crimes Against Children
Task Force Case No. LC-10-12-141.

[SEEATTACHEDREQUEST]



Thank you.

Delores Johnson
FOIA Contractor
      Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 68 of 90




From: Office of the General Counsel [mailto:FOIAOJP@usdoj.gov]
Sent: Thursday, May 10, 20189:04 AM
To: Foote, Ralph (OJP)<Ralph.E.Foote@ojp.usdoj.gov>
Cc: Polk, Nicki (OJP)<NickLPolk@ojp.usdoj.gov>; Scott, Elizabeth (OJP)<Elizabeth.Scott@ojp.usdoj.gov>
Subject: Records Search for 18-FOIA-00260

Request for Documents for Request # '18-FOIA-00260'. Your response due date is: 5117/2018
12:00:00 AM Message from SENDER:

FOIA Contact(s):



Please see the attached        FOIA request.    Keeping in line with the 5-day turnaround       time, your
response is due by May 17,2018.


Please ensure you reply back with:


1. Your search and processing time,
2. What records systems were searched,
3. Search terms used to locate responsive           documents.



All responsive    documents     should be emailed only to FOIAOJP@usdoj.gov,              and you must
include the FOIA Request Number              18-FOIA-00260.


Request#:      18-FOIA-00260


Description:


Re: Request for Records:

This is a request for information,       records, documents,     and data (hereinafter,    collectively
referred to as "subject records"). This subject records directly         relate to the inactive federal
criminal investigation of the third-party identified below:


The subject records were collected,           created, and maintained   by agents of the National         Internet
Crimes Against Children (ICAC) Task Force Program.

[SEE ATTACHED REQUEST FOR MORE DETAILS]



Thank you.


Dorothy   A. Lee
Government       Information    Specialist
       Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 69 of 90



From: Office of the General Counsel [mailto:FOIAOJP@usdoj.gov]
Sent: Tuesday, June 05, 2018 12:10 PM
To: Foote, Ralph (OJP) <Ralph.E.Foote@ojp.usdoj.gov>
Cc: Polk, Nicki (OJP) <Nicki.Polk@ojp.usdoj.gov>; Scott, Elizabeth (OJP) <Elizabeth.Scott@ojp.usdoj.gov>
Subject: Records Search for 18-FOIA-00288

Request for Documents for Request # '18-FOIA-00288'. Your response due date is: 6/12/2018
12:00:00 AM Message from SENDER:

FOIA Contact(s):


Please see the attached FOIA request. Keeping in line with the 5-day turnaround time, your
response is due by June 12, 2018.

Please ensure you reply back with:

1. Your search and processing time,
2. What records systems were searched,
3. Search terms used to locate responsive documents.


All responsive documents should be emailed only to FOIAOJP@usdoj.gov , and you must
include the FOIA Request Number 18-FOIA-00288.

Request#: 18-FOIA-00288

Description:

Request the following records:

1. Copies of the Memo or Understanding" (MOU) agreement executed between OJJDP, the
following law enforcement agencies, and United States Attorney Offices:

a. Seminole County Sheriff's Office (Seminole County, Florida)

b. Broward County Sheriff's Office (Broward County, Florida)

c. Martin County Sheriff's Office (Martin County, Florida)

d. Boynton Beach Sheriff's Office (Boynton Beach County, Florida)

e. Fort Lauderdale Police Department Office (Fort Lauderdale, Florida)

f. Federal Bureau of Investigation ("FBI")1
       Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 70 of 90




g. U.S. Attorney's Office for the Middle District of Florida

h. U.S. Attorney's Office for the Southern District of Florida

2. Copies of the "Operational and Investigative Standards" of the National ICAC Task Force
Program, as stipulated in, and attached to, the MOU agreements executed for each of agencies
enumerated above.


Thank you.

Monica Potter-Johnson
Government Information Specialist



[SEE ATTACHED REQUEST]
      Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 71 of 90




From: Office of the General Counsel <FOIAOJP@usdoj.gov>
Sent: Tuesday, August 20, 2019 3:29 PM
To: Blazucki, Sarah J. (OJP)<Sarah.J.Blazucki@ojp.usdoj.gov>
Cc: Doran, Dawn (OJP)<Dawn.Doran@ojp.usdoj.gov>
Subject: Records Search for 19-FOIA-00294

Request for Documents for Request # '19-FOIA-00294'. Your response due date is: 8/27/2019
12:00:00 AM Message from SENDER: FOIA Contact(s):



Please see the attached FOIA request. Keeping in line with the 5-day turnaround time, your
response is due by August 27, 2019.


Please ensure you reply back with:


1. Your search and processing time,
2. What records systems were searched,
3. Search terms used to locate responsive          documents.



All responsive    documents    should be emailed only to FOIAOJP@usdoj.gov,   and you must
include the FOIA Request Number             19-FOIA-00294.


Request#:      19-FOIA-00294


Description:


Requesting to see others AWA grants, and what others have asked for. [see attached     request.]



Thank you.

Monica Potter-Johnson
Government       Information   Specialist
Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 72 of 90




Attachment D
      Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 73 of 90
                                              u.s. Department     of Justice

                                              Office of Justice Programs

                                              Office of the General Counsel




                                                                   MAY 3 I 20f7
Mr. lames Price
Reg. No. 98922004
Federal Correctional Institution
P.O. Box 77980
Miami, FL 33177

Re: OJP FOIA No. 17-00209

Dear Mr. Price:

This letter responds to your May 5, 2017, Freedom of Information Act/Privacy Act request that
was received in the Office of Justice Programs (OIP), Office of the General Counsel, on May 16,
2017. A copy of your request is attached for your convenience.

Please be advised that a search has been conducted in OJP and six documents, consisting of 26
pages, were located that are responsive to your request. After carefully reviewing these
documents, I have determined that these pages are appropriate for release with some excisions
made pursuant to exemption (b)(6) of the Freedom oflnformation Act, 5 U.S.C. § 552.
Exemption (b)(6), concerns material the release of which would constitute a clearly unwarranted
invasion of the personal privacy of third parties. Further, OJP has no responsive documents for
the items, identified as STORE 56 and STORE 57, of your request. This completes the
processing of your request by OJP.

If you require further assistance or wish to discuss any aspect of your request, you may contact
Delores Johnson, Contract Paralegal Specialist, at (202) 305-1511 or OIP's FOIA Public Liaison
at (202) 307-6235. Additionally, you may contact the Office of Government Information
Services (OGIS) at the National Archives and Records Administration to inquire about the FOIA
mediation services they offer. The contact information for OGIS is as follows: Office of
Government Information Services, National Archives and Records Administration, 8601 Adelphi
Road-OGIS, College Park, Maryland 20740-6001, e-mail at ogis@nara.gov; telephone at 202-
741-5770; toll free at 1-877-684-6448; or facsimile at 202-741-5769.

For your information, Congress excluded three discrete categories of law enforcement and
national security records from the requirements of the FOIA. See 5 U.S.C. § 552(c). This
response is limited to those records that are subject to the requirements of the FOIA. This is a
standard notification that is given to all our requesters and should not be taken as an indication
that excluded records do, or do not, exist.

If you are not satisfied with my response to this request, you may administratively appeal by
writing to the Director, Office of Information Policy (OIP), United States Department of Justice,
             Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 74 of 90



     Page 2 of2

    Suite 11050, 1425 New York Avenue, NW, Washington, DC 20530-0001, or you may submit an
    appeal through OIP's FOIAonline portal by creating an account on the following web site:
    https:llfoiaonline.regulations.gov/foialaction/public/home.  Your appeal must be postmarked or
    electronically transmitted within 90 days of the date of my response to your request. If you
    submit your appeal by mail, both the letter and the envelope should be clearly marked "Freedom
    of Information Act Appeal."

    Sincerely,


~YfH
{II~afael  A. Madan
/   General Counsel

    Enclosures
       Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 75 of 90
                                              U.S. Department of Justice

                                              Office of Justice Programs

                                              Otlice of the General Counsel




Mr. James Price                                                    FEB 2     2018
Reg. No. 98922004
Federal Correctional Institution
P.O. Box 779800
Miami, FL 33177

Re: OJP FOIA No. 18-00059

Dear Mr. Price:

This letter responds to your October 31, 2017, Freedom of Information Act/Privacy Act request
that was received in the Office of Justice Programs (OJP), Office of the General Counsel, on
November 7, 2017. A copy of your request is attached for your convenience.

Please be advised that a search has been conducted in OJP and according to the Office of
Juvenile Justice and Delinquency Prevention (OJJDP), no document entitled "ICAC Operational
Manual" was located. Further, we have referred item numbers 2-6 of your request to the
Department of Justice, Criminal Division, for processing and a direct response to your. The
address is as follows:

                       Amanda Marchand Jones, Chief
                       FOIA/P A Unit
                       Criminal Division
                       Department of Justice
                       Suite 1127, Keeney Building
                       Washington, D.C. 20530-0001

This completes the processing of your request by OJP.

For your information, Congress excluded three discrete categories of law enforcement and
national security records from the requirements of the FOIA. See 5 U.S.C. § 552(c). This
response is limited to those records that are subject to the requirements of the FOIA. This is a
standard notification that is given to all our requesters and should not be taken as an indication
that excluded records do, or do not, exist.

You may contact Delores Johnson, Contract Paralegal Specialist, who processed your request at
(202) 305-1511, as well as, our FOIA Public Liaison, Carolyn Kennedy, Deputy General
Counsel, for any further assistance and to discuss any aspect of your request at:
         Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 76 of 90



Page 2 of2

                Office of Justice Programs
                Office of the General Counsel
                810 7th St., N.W., Room 5400
                Washington. D.C. 20531
                Telephone: (202) 307-6235
                Email: FOIAOJP@usdoj.gov
                Fax Number: (202) 307-1419

Additionally, you may contact the Office of Government Information Services (OGIS) at the
National Archives and Records Administration to inquire about the FOIA mediation services
they offer. The contact information for OGIS is as follows: Office of Government Information
Services, National Archives and Records Administration, 8601 Adelphi Road-OGIS, College
Park, Maryland 20740-6001, e-mail at ogis(u)nara.gov; telephone at 202-741-5770; toll free at 1-
877-684-6448; or facsimile at 202-741-5769.

If you are not satisfied with my response to this request, you may administratively appeal by
writing to the Director, Office oflnformation Policy (OIP), United States Department of Justice,
Suite 11050, 1425 New York Avenue, NW, Washington, DC 20530-0001, or you may submit an
appeal through OIP's FOIAonline portal by creating an account on the following web site:
https:llfoiaonline.regulations.gov/foiaJaction/public/home.   Your appeal must be postmarked   or
electronically transmitted within 90 days of the date of my response to your request. If you
submit your appeal by mail, both the letter and the envelope should be clearly marked "Freedom
of Information Act Appeal."

Sincerely,


~1f[A.;                Oo(;u
Government Infom1ation Specialist

Attachment
       Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 77 of 90
                                                U.S. Department of Justice

                                                Office of Justice Programs

                                                Office of the General Counsel




April 11,2018


Mr. James Price
Reg. No. 98922004
Federal Correctional Institution
P.O. Box 779800
Miami, FL 33177

Re: OJP FOIA No. 18-00136

Dear Mr. Price:

This letter is an interim response to your January 10, 2018, Freedom of Information Act/Privacy
Act request that was received in the Office ofJustice Programs (OJP), Office of the General
Counsel on January 23, 2018. A copy of your request is enclosed for your convenience.

Please be advised that a search has been conducted in OJP, and 2 documents, consisting of25
pages were, located that are responsive to your request. After carefully reviewing these
documents, I have determined that these documents are appropriate for release in full and are
enclosed. For your information, from FY 08 through FY 17, OJP did not receive funds, pursuant
to the PROTECT Our Children Act. Additional documents are being processed and will be sent
upon completion.

For your information, Congress excluded three discrete categories of law enforcement and
national security records from the requirements of the FOIA. See 5 U.S.C. § 552(c). This
response is limited to those records that are subject to the requirements of the FOIA. This is a
standard notification that is given to all our requesters and should not be taken as an indication
that excluded records do, or do not, exist.

You may contact Delores Johnson, Contract Paralegal Specialist, who processed your request at
(202) 305-1511, as well as, our FOIA Public Liaison, Carolyn Kennedy, Deputy General
Counsel, for any further assistance and to discuss any aspect of your request at:

                Office of Justice Programs
                Office of the General Counsel
                810 7th St., N.W., Room 5400
                Washington, D.C. 20531
                Telephone: (202) 307-6235
                Email: FOIAOJP(a),usdoj.gov
                Fax Number: (202) 307-1419
        Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 78 of 90



Page 2 of2

Additionally, you may contact the Office of Government Information Services (OGIS) at the
National Archives and Records Administration to inquire about the FOIA mediation services
they offer. The contact information for OGIS is as follows: Office of Government Information
Services, National Archives and Records Administration, 8601 Adelphi Road-OGIS, College
Park, Maryland 20740-6001, e-mail at ogis@nara.gov; telephone at 202-741-5770; toll free at 1-
877-684-6448; or facsimile at 202-741-5769.

If you are not satisfied with my response to this request, you may administratively appeal by
writing to the Director, Office of Information Policy (OIP), United States Department of Justice,
Suite 11050, 1425 New York Avenue, NW, Washington, DC 20530-0001, or you may submit an
appeal through OIP's FOIAonline portal by creating an account on the following web site:
https:/ Ifoiaonline.regulations.gov/foiaiactionipublic/home.  Your appeal must be postmarked or
electronically transmitted within 90 days of the date of my response to your request. If you
submit your appeal by mail, both the letter and the envelope should be clearly marked "Freedom
of Information Act Appeal."




Government Information Specialist

Enclosures
      Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 79 of 90
                                               U.S. Department of Justice

                                               Office of Justice Programs

                                               Office of the General Counsel




                                                                          MAR 1.4 l![~g
Mr. James Price
Reg. No. 98922004
Federal Correctional Institution
P.O. Box 779800
Miami, FL 33177

Re: OJP FOIA No. 18-00150

Dear Mr. Price:

This letter responds to your January 31, 2018, Freedom of Information Act/Privacy Act request
that was received in the Office of Justice Programs (OIP), Office of the General Counsel, on
February 8, 2018. A copy of your request is attached for your convenience.

Please be advised that a search has been conducted in OIP, and no responsive records were
located subject to the Freedom ofInformation Act. This completes the processing of your request
by OJP.

For your information, Congress excluded three discrete categories of law enforcement and
national security records from the requirements of the FOIA. See 5 U.S.c. § 552(c). This
response is limited to those records that are subject to the requirements of the FOIA. This is a
standard notification that is given to all our requesters and should not be taken as an indication
that excluded records do, or do not, exist.

You may contact Delores Johnson, Contract Paralegal Specialist, who processed your request at
(202) 305-1511, as well as, our FOIA Public Liaison, Carolyn Kennedy, Deputy General
Counsel, for any further assistance and to discuss any aspect of your request at:

               Office of Justice Programs
               Office of the General Counsel
               810 7th St., N.W., Room 5400
               Washington, D.C. 20531
               Telephone: (202) 307-6235
               Email: FOIAOIP@usdoj.gov
               Fax Number: (202) 307-1419

Additionally, you may contact the Office of Government Information Services (OGIS) at the
National Archives and Records Administration to inquire about the FOIA mediation services
they offer. The contact information for OGIS is as follows: Office of Government Information
          Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 80 of 90



   Page 2 of2

   Services, National Archives and Records Administration, 8601 Adelphi Road-OGIS, College
   Park, Maryland 20740-6001, e-mail at ogis((ll17ar£i.go)'; telephone at 202-741-5770; toll free at 1-
   877-684-6448; or facsimile at 202-741-5769.

   If you are not satistied with my response to this request, you may administratively appeal by
   writing to the Director, Oflice of Information Policy (OIP), United States Department of Justice,
   Suite 11050, 1425 New York Avenue, NW, Washington, DC 20530-0001, or you may submit an
   appeal through OIP's FOIAonline portal by creating an account on the following web site:
   https:llfoiaonline.regulations.gov/foialaction/public/home.   Your appeal must be postmarked or
   electronically transmitted within 90 days of the date of my response to your request. If you
   submit your appeal by mail, both the letter and the envelope should be clearly marked "Freedom
   of Information Act Appeal."

   Sincerely,



j:Yc;::(::!
   Government Information Specialist

   Attachment
      Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 81 of 90
                                            u.s. Department   of Justice

                                            Office of Justice Programs

                                            Office of the General Counsel




                                                            MAR 30 2018

Mr. James Price
Reg. No. 98922004
Federal Correctional Institution
P.O. Box 779800
Miami, FL 33177

Re: OJP FOIA No. 18-00156

Dear Mr. Price:

This letter responds to your January 31, 2018, Freedom of Information Act/Privacy Act request
that was received in the Office of Justice Programs (OJP), Office of the General Counsel, on
February 8, 2018. A copy of your request is enclosed for your convenience.

Please be advised that a search has been conducted in OJP, and no responsive records were
located subject to the Freedom ofInformation Act. For information concerning Secure Has
Algorithm summary reports, you may wish to correspond directly with the Broward County
Sheriffs Office, the Gainesville Police Department, and the Polk County Sheriffs Department at
the below addresses:

               Florida - Broward County Area
               Broward County Sheriffs Office
               Phone: 954-831-8920
               Email: Florida - Broward County Area ICAC
               Florida - Broward County Area ICAC Website

               Florida - Gainesville Area
               Gainesville Police Department
               Phone: (352) 393-7686
               Email: Florida - Gainesville Area ICAC
               Florida - Gainesville Area ICAC Website

               Florida - Polk County Area
               Polk County Sheriffs Office
               Phone: (863) 292-3331
               Email: Florida - Polk County Area ICAC
               Florida - Polk County Area ICAC Website

This completes the processing of your request by OJP.
      Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 82 of 90



Page 2 of2




For your information, Congress excluded three discrete categories of law enforcement and
national security records from the requirements of the FOIA. See 5 U.S.C. § 552(c). This
response is limited to those records that are subject to the requirements of the FOIA. This is a
standard notification that is given to all our requesters and should not be taken as an indication
that excluded records do, or do not, exist.

You may contact Delores Johnson, Contract Paralegal Specialist, who processed your request at
(202) 305-1511, as well as, our FOIA Public Liaison, Carolyn Kennedy, Deputy General
Counsel, for any further assistance and to discuss any aspect of your request at:

               Office of Justice Programs
               Office of the General Counsel
               810 7th St., N.W., Room 5400
               Washington, D.C. 20531
               Telephone: (202) 307-6235
               Email: FOIAOJP@usdoj.gov
               Fax Number: (202) 307-1419

Additionally, you may contact the Office of Government Information Services (OGIS) at the
National Archives and Records Administration to inquire about the FOIA mediation services
they offer. The contact information for OGIS is as follows: Office of Government Information
Services, National Archives and Records Administration, 8601 Adelphi Road-OGIS, College
Park, Maryland 20740-6001, e-mail at ogis(a),nara.gov; telephone at 202-741-5770; toll free at 1-
877-684-6448; or facsimile at 202-741-5769.

If you are not satisfied with my response to this request, you may administratively appeal by
writing to the Director, Office of Information Policy (OIP), United States Department of Justice,
Suite 11050, 1425 New York Avenue, NW, Washington, DC 20530-0001, or you may submit an
appeal through OIP's FOIAonline    portal by creating an account on the following web site:
https:llfoiaonline.regulations.gov/foialaction/public/home.  Your appeal must be postmarked or
electronically transmitted within 90 days of the date of my response to your request. If you
submit your appeal by mail, both the letter and the envelope should be clearly marked "Freedom
of Information Act Appeal."

Sincerely,


~i!lha~
Dorothy A. Lee ?
Government Information Specialist

Enclosure
        Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 83 of 90
                                               U.S. Department of Justice

                                               Office of Justice Programs

                                               Office of the General Counsel




                                                 March 30, 2018
Mr. James Price
Reg. No. 98922004
Federal Correctional Institution
P.O. Box 779800
Miami, FL 33177

Re: OJP FOIA No. 18-00157

Dear Mr. Price:

This letter responds to your Freedom of Information Act/Privacy Act request, dated and received
on February 14,2018, in the Office of Justice Programs (OJP), Office of the General Counsel. A
copy of your request is enclosed for your convenience.

Please be advised that a search has been conducted in OJP, and 100 pages were located that are
responsive to your request. After carefully reviewing these documents, I have determined that
these documents are appropriate for release with some excisions made pursuant to exemption
(b)(6) of the Freedom oflnformation Act, 5 U.S.C. § 552. Exemption (b)(6), concerns material
the release of which would constitute a clearly unwarranted invasion of the personal privacy of
third parties. This completes the processing of your request by OJP.

For your information, Congress excluded three discrete categories of law enforcement and
national security records from the requirements of the FOIA. See 5 U.S.C. § 552(c). This
response is limited to those records that are subject to the requirements of the FOIA. This is a
standard notification that is given to all our requesters and should not be taken as an indication
that excluded records do, or do not, exist.


You may contact Delores Johnson, Contract Paralegal Specialist, who processed your request at
(202) 305-1511, as well as, our FOIA Public Liaison, Carolyn Kennedy, Deputy General
Counsel, for any further assistance and to discuss any aspect of your request at:

               Office of Justice Programs
               Office of the General Counsel
               810 7th St., N.W., Room 5400
               Washington, D.C. 20531
               Telephone: (202) 307-6235
               Email: FOIAOJP@usdoj.gov
               Fax Number: (202) 307-1419
            Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 84 of 90



    Page 2 of2

   Additionally, you may contact the Office of Government Information Services (OGIS) at the
   National Archives and Records Administration to inquire about the FOIA mediation services
   they offer. The contact information for OGIS is as follows: Office of Government Information
   Services, National Archives and Records Administration, 8601 Adelphi Road-OGIS, College
   Park, Maryland 20740-6001, e-mail at ogis@nara.gov; telephone at 202-741-5770; toll free at 1-
   877-684-6448; or facsimile at 202-741-5769.

    If you are not satisfied with my response to this request, you may administratively appeal by
    writing to the Director, Office of Information Policy (OIP), United States Department of Justice,
    Suite 11050, 1425 New York Avenue, NW, Washington, DC 20530-0001, or you may submit an
    appeal through OIP's FOIAonline portal by creating an account on the following web site:
    https:/lfoiaonline.regulations.gov/foiaJactionipublic/home.   Your appeal must be postmarked or
    electronically transmitted within 90 days of the date of my response to your request. If you
    submit your appeal by mail, both the letter and the envelope should be clearly marked "Freedom
    ofInformation Act Appeal."

    Sincerely,


 cf /I'-j
,'1' ~ afael A. Madan
    General Counsel

    Attachments
        Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 85 of 90
                                               u.s.   Department of Justice

                                               Office of Justice Programs

                                               Office of the General Counsel

                                               Washington, D.C 10531




                                                                       SEP 172018
Mr. James Price
Reg. No. 98922-004
Federal Correctional Institution
P.o. Box 779800
Miami, FL 33177

Re: OJP FOIA No. 18-00260

Dear Mr. Price:

This letter responds to your May 1, 2018, Freedom of Information Act/Privacy Act request that
was received in the Office of Justice Programs (OJP), Office of the General Counsel on May 9,
2018. A copy of your request is enclosed for your convenience.

Although your request included what appears to be an executed Certificate of Identity from an
inmate, no records about this inmate, to the extent that any may exist, will be provided to you.
This office has determined that to the extent any responsive records exist, they will be withheld
in full and are exempt from disclosure to you pursuant to Exemptions 7(E) and 7(F) of the
Freedom of Information Act. Exemption 7(E) protects from disclosure documents that "would
disclose techniques and procedures for law enforcement investigations or prosecutions ... if
such disclosure could reasonably be expected to risk circumvention of the law." 5 U.S.C. §
552(b )(7)(E). The records sought by you may contain documents gathered during the
investigation, including misconduct relating to specific inmates, and may contain factual
information   gathered through law enforcement   intelligence techniques. Disclosure of such
information may reveal the techniques used to gather the factual information.

Exemption 7(F) protects from disclosure information contained in law enforcement records that
"could reasonably be expected to endanger the life or physical safety of any individual."
5 U.S.C. § 552(b)(7)(F). The records you seek, to the extent any such records exist, could be
used to threaten, manipulate or harm staff members and inmates, which would ultimately
compromise security and individual safety at a federal prison facility. Accordingly, OJP invokes
Exemptions 7(E) and 7(F) and is denying in full your request for records or information
regarding another inmate. This completes the processing of your request by OlP.

For your information, Congress excluded three discrete categories oflaw enforcement and
national security records from the requirements of the FOIA. See 5 U.S.C. § 552(c). This
response is limited to those records that are subject to the requirements of the FOIA. This is a
standard notification that is given to all our requesters and should not be taken as an indication
            Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 86 of 90



    Page 2 of2

    that excluded records do, or do not, exist.

    You may contact Delores Johnson, Contract Paralegal Specialist, at (202) 305-1511, via e-mail at
    FOlAOJP(lIlusdoj.goY, as well as. our FOIA Public Liaison, Carolyn Kennedy, Deputy General
    Counsel, for any further assistance and to discuss any aspect of your request at:

                           US DOJ, Office of Justice Programs
                           Office of the General Counsel
                           810 7th St., N.W., Room 5400
                           Washington, D.C. 20531
                           Telephone: (202) 307-6235
                           Attn: FOIA

    Additionally, you may contact the Office of Government Information Services (OGIS) at the
    National Archives and Records Administration to inquire about the FOIA mediation services
    they offer. The contact information for OGIS is as follows: Office of Government Information
    Services, National Archives and Records Administration, 8601 Adelphi Road-OGIS, College
    Park, Maryland 20740-6001, e-mail at ogis(il~nara.l.!o\';telephone at 202-741-5770; toll free at 1-
    877-684-6448; or facsimile at 202-741-5769.

    If you are not satisfied with my response to this request, you may administratively appeal by
    writing to the Director, Office ofInformation Policy (OIP), United States Department of Justice,
    Suite 11050, 1425 New York Avenue, NW, Washington, DC 20530-0001, or you may submit an
    appeal through OIP's FOIAonline portal by creating an account on the following web site:
    https:llfoiaonline.regulations.goY/foialaction/public/home.   Your appeal must be postmarked or
    electronically transmitted within 90 days of the date of my response to your request. If you
    submit your appeal by mail, both the letter and the envelope should be clearly marked "Freedom
    of Information Act Appeal."

    Sincerely,

 "~C-j'/---Y
'~afael     A. Madan
     General Counsel

    Enclosure
      Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 87 of 90
                                       u.s. Department of Justice
                                                  Office of Justice Programs

                                                  Office of the General Counsel


                                                  Washington. D.C. 20531


                                                    AUG 3       2018


Via U.S. Mail:

Mr. James Price
Register No. 98922-004
Federal Correctional Institution
P.O. Box 779800
Miami, FL 33 177

Re: OJP FOIA No. 18-00288

Dear Mr. Price:

This is in response to your May 7, 2018, Freedom ofInformation Act/Privacy Act request that
was sent to the U.S. Department of Justice, Office of Justice Programs (OJP), Office of Juvenile
Justice and Delinquency Prevention (OJJDP). On May 30, 2018, OJJDP forwarded your request,
which was received on the same date, to the Office of the General Counsel. A copy of your
request is attached for your convenience.

Please be advised that a search has been conducted in the OJP, and 1 document, consisting of 17
pages, was located which is responsive to your request. After carefully reviewing the document,
I have determined that the document is appropriate for release, with some excisions made,
pursuant to exemption (b)(7)(E) of the Freedom ofInformation Act, 5 U.S.C. § 552. Exemption
(b)(7)(E) concerns records or information compiled for law enforcement purposes, the release of
which would disclose techniques and procedures for law enforcement investigations or
prosecutions, or would disclose guidelines for law enforcement investigations or prosecutions if
such disclosure could reasonably be expected to risk circumvention of the law.

In addition, the program office states that it does not have any responsive records regarding a
Memorandum of Understanding (MOU) or an agreement between OJJDP and the United States
Attorney Offices or between OJJDP and any of the law enforcement agencies identified in your
request regarding ICAC work.

This completes the processing of your request.

For your information, Congress excluded three discrete categories of law enforcement and
national security records from the requirements of the FOIA, See 5 U.S.C. 552(c). This response
           Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 88 of 90
    2

    is limited to those records that are subject to the requirements of the FOIA. This is a standard
    notification that is given to all our requesters and should not be taken as an indication that
    excluded records do, or do not, exist.

    If you require further assistance or wish to discuss any aspect of your request, you may contact
    Monica Potter-lohnson, Government Information Specialist, at (202) 307-6235 or OlP's FOIA
    Public Liaison, Carolyn Kennedy, at (202) 307-6235. Additionally, you may contact the Office
    of Government Information Services (OGIS) at the National Archives and Records
    Administration to inquire about the FOIA mediation services they offer. The contact information
    for OGIS is as follows: Office of Government Information Services, National Archives and
    Records Administration, 8601 Adelphi Road-OGIS, College Park, Maryland 20740-6001, e-mail
    at ogis@nara.gov; telephone at 202-741-5770; toll free at 1-877-684-6448; or facsimile at 202-
    741-5769.

    If you are not satisfied with my response to this request, you may administratively appeal by
    writing to the Director, Office of Information Policy (OIP), United States Department of Justice,
    Suite 11050, 1425 New York Avenue, NW, Washington, DC 20530-0001, or you may submit an
    appeal through OIP's FOIAonline portal by creating an account on the following web site:
    https:llfoiaonline.regulations.gov/foiaiactionipublic/home.   Your appeal must be postmarked or
    electronically transmitted within 90 days of the date of my response to your request. If you
    submit your appeal by mail, both the letter and the envelope should be clearly marked "Freedom
    of Information Act Appeal."


    Sincerely,

    ~            1--11
~Rafael     A. Madan
     General Counsel

    Attachment( s)
       Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 89 of 90
                                            U.S. Department of Justice

                                            Office of Justice Programs

                                            Office of the General Counsel


                                            Washington.   D.c.   20531




                                                     SEP 2 8 2018
Mr. James Price
Reg. No. 98922-004
Federal Correctional Institution
P.O. Box 779800
Miami, FL 33177

Re: OJP FOIA No. 18-00294

Dear Mr. Price:

This letter responds to your May 7, 2018, Freedom of Information Act/Privacy Act request that
was sent to the U.S. Department of Justice (DOJ), Office of Justice Programs (OJP), Office of
Juvenile Justice and Delinquency Prevention (OJJDP). On May 30,2018, OJJDP directed your
request to OJP's Office of the General Counsel for processing and responding directly to you.
Your request for expedited processing has been denied. A copy of your request is enclosed for
your convemence.

Please be advised that while you include what appears to be an executed Certificate of Identity
from an inmate, no records about this inmate, to the extent any exist, will be provided to you.
Inmates who are currently designated to the custody of the Bureau of Prisons are not authorized
to receive another currently-designated inmate's records through a FOIA request. Accordingly, it
has been determined by this office that responsive records, to the extent any such records exist,
are being withheld in full and are exempt from disclosure to you pursuant to Exemptions 7(E)
and 7(F) of the Freedom ofInformation Act.

Exemption 7(E) protects from disclosure documents that "would disclose techniques and
procedures for law enforcement investigations or prosecutions ... if such disclosure could
reasonably be expected to risk circumvention of the law." 5 U.S.C. § 552(b)(7)(E). The records
sought by you may contain documents gathered during the investigation of BOP staff
misconduct, including misconduct relating to specific inmates and may contain factual
information gathered through law enforcement intelligence techniques. Disclosure of such
information may reveal the techniques used to gather the factual information.

Exemption 7(F) protects from disclosure information contained in law enforcement records that
"could reasonably be expected to endanger the life or physical safety of any individual."
5 U.S.C. § 552(b)(7)(F). The records you seek, to the extent any such records exist, could be
used to threaten, manipulate or harm BOP staff members and inmates, which would ultimately
compromise security and individual safety at a federal prison facility.

Accordingly, OlP invokes Exemptions 7(E) and 7(F) and is denying in full your request for
           Case 1:18-cv-01339-CRC Document 74-3 Filed 09/30/19 Page 90 of 90



   Page 2 of2

   records or information regarding another inmate. This completes the processing of your request
   by OJP.

   For your information, Congress excluded three discrete categories of law enforcement and
   national security records from the requirements of the FOIA. See 5 U.S.C. § 552(c). This
   response is limited to those records that are subject to the requirements of the FOIA. This is a
   standard notification that is given to all our requesters and should not be taken as an indication
   that excluded records do, or do not, exist.

   You may contact Monica Potter-Johnson, Government Information Specialist, at (202) 307-
   6235, via e-mail at FOIAOJP@usdoj.gov, as well as, our FOIA Public Liaison, Carolyn
   Kennedy, Deputy General Counsel, for any further assistance and to discuss any aspect of your
   request at:

                          US DOJ, Office of Justice Programs
                          Office of the General Counsel
                          810 7th St., N.W., Room 5400
                          Washington, D.C. 20531
                          Telephone: (202) 307-6235
                          Attn: FOIA

   Additionally, you may contact the Office of Government Information Services (OGIS) at the
   National Archives and Records Administration to inquire about the FOIA mediation services
   they offer. The contact information for OGIS is as follows: Office of Government Information
   Services, National Archives and Records Administration, 8601 Adelphi Road-OGIS, College
   Park, Maryland 20740-6001, e-mail at ogis@nara.gov; telephone at 202-741-5770; toll free at 1-
   877-684-6448; or facsimile at 202-741-5769.

    If you are not satisfied with my response to this request, you may administratively appeal by
    writing to the Director, Office ofInformation Policy (OIP), United States Department of Justice,
    Suite 11050, 1425 New York Avenue, NW, Washington,         DC 20530-0001,    or you may submit an
    appeal through OIP's FOIAonline portal by creating an account on the following web site:
    https:llfoiaonline.regulations.gov/foia/action/public/home.  Your appeal must be postmarked or
    electronically transmitted within 90 days of the date of my response to your request. If you
    submit your appeal by mail, both the letter and the envelope should be clearly marked "Freedom
    oflnformation Act Appeal."

    Sincerely,



-~el
    ,'/n  Ie. ~adan
   General Counsel

    Enclosure
